Case 6:20-cv-00541-ADA Document 44-6 Filed 02/05/21 Page 1 of 74




                        EXHIBIT E
      Case 6:20-cv-00541-ADA Document 44-6 Filed 02/05/21 Page 2 of 74

                            CONFIDENTIAL
         SUBJECT TO ORDER GOVERNING PROCEEDINGS (DKT. NO. 22)

                  IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF TEXAS
                             WACO DIVISION

WSOU INVESTMENTS, LLC d/b/a            §
BRAZOS LICENSING AND                   §
DEVELOPMENT,                           §
                                       §
            Plaintiff,                 §
                                       §
      v.                               § NO. 6:20-CV-533-ADA
                                       §
HUAWEI TECHNOLOGIES CO. LTD.,          §
ET AL.                                 §
                                       §
            Defendants.                §
_________________________________________________________________
WSOU INVESTMENTS, LLC d/b/a            §
BRAZOS LICENSING AND                   §
DEVELOPMENT,                           §
                                       §
            Plaintiff,                 §
                                       §
      v.                               § NO. 6:20-CV-534-ADA
                                       §
HUAWEI TECHNOLOGIES CO. LTD.,          §
ET AL.                                 §
                                       §
            Defendants.                §
_________________________________________________________________
WSOU INVESTMENTS, LLC d/b/a            §
BRAZOS LICENSING AND                   §
DEVELOPMENT,                           §
                                       §
            Plaintiff,                 §
                                       §
      v.                               § NO. 6:20-CV-535-ADA
                                       §
HUAWEI TECHNOLOGIES CO. LTD.,          §
ET AL.                                 §
                                       §
            Defendants.                §
_________________________________________________________________




                                      1
      Case 6:20-cv-00541-ADA Document 44-6 Filed 02/05/21 Page 3 of 74

                            CONFIDENTIAL
         SUBJECT TO ORDER GOVERNING PROCEEDINGS (DKT. NO. 22)

WSOU INVESTMENTS, LLC d/b/a            §
BRAZOS LICENSING AND                   §
DEVELOPMENT,                           §
                                       §
            Plaintiff,                 §
                                       §
      v.                               § NO. 6:20-CV-536-ADA
                                       §
HUAWEI TECHNOLOGIES CO. LTD.,          §
ET AL.                                 §
                                       §
            Defendants.                §
_________________________________________________________________
WSOU INVESTMENTS, LLC d/b/a            §
BRAZOS LICENSING AND                   §
DEVELOPMENT,                           §
                                       §
            Plaintiff,                 §
                                       §
      v.                               § NO. 6:20-CV-537-ADA
                                       §
HUAWEI TECHNOLOGIES CO. LTD.,          §
ET AL.                                 §
                                       §
            Defendants.                §
_________________________________________________________________
WSOU INVESTMENTS, LLC d/b/a            §
BRAZOS LICENSING AND                   §
DEVELOPMENT,                           §
                                       §
            Plaintiff,                 §
                                       §
      v.                               § NO. 6:20-CV-538-ADA
                                       §
HUAWEI TECHNOLOGIES CO. LTD.,          §
ET AL.                                 §
                                       §
            Defendants.                §
_________________________________________________________________




                                      2
      Case 6:20-cv-00541-ADA Document 44-6 Filed 02/05/21 Page 4 of 74

                            CONFIDENTIAL
         SUBJECT TO ORDER GOVERNING PROCEEDINGS (DKT. NO. 22)

WSOU INVESTMENTS, LLC d/b/a            §
BRAZOS LICENSING AND                   §
DEVELOPMENT,                           §
                                       §
            Plaintiff,                 §
                                       §
      v.                               § NO. 6:20-CV-539-ADA
                                       §
HUAWEI TECHNOLOGIES CO. LTD.,          §
ET AL.                                 §
                                       §
            Defendants.                §
_________________________________________________________________
WSOU INVESTMENTS, LLC d/b/a            §
BRAZOS LICENSING AND                   §
DEVELOPMENT,                           §
                                       §
            Plaintiff,                 §
                                       §
      v.                               § NO. 6:20-CV-540-ADA
                                       §
HUAWEI TECHNOLOGIES CO. LTD.,          §
ET AL.                                 §
                                       §
            Defendants.                §
_________________________________________________________________
WSOU INVESTMENTS, LLC d/b/a            §
BRAZOS LICENSING AND                   §
DEVELOPMENT,                           §
                                       §
            Plaintiff,                 §
                                       §
      v.                               § NO. 6:20-CV-541-ADA
                                       §
HUAWEI TECHNOLOGIES CO. LTD.,          §
ET AL.                                 §
                                       §
            Defendants.                §
_________________________________________________________________




                                      3
      Case 6:20-cv-00541-ADA Document 44-6 Filed 02/05/21 Page 5 of 74

                             CONFIDENTIAL
          SUBJECT TO ORDER GOVERNING PROCEEDINGS (DKT. NO. 22)

WSOU INVESTMENTS, LLC d/b/a             §
BRAZOS LICENSING AND                   §
DEVELOPMENT,                            §
                                        §
             Plaintiff,                 §
                                        §
      v.                               § NO. 6:20-CV-542-ADA
                                        §
HUAWEI TECHNOLOGIES CO. LTD.,           §
ET AL.                                  §
                                        §
             Defendants.                §
_________________________________________________________________
WSOU INVESTMENTS, LLC d/b/a             §
BRAZOS LICENSING AND                   §
DEVELOPMENT,                            §
                                        §
             Plaintiff,                 §
                                        §
      v.                               § NO. 6:20-CV-543-ADA
                                        §
HUAWEI INVESTMENT & HOLDING             §
CO., LTD.,                              §
                                        §
             Defendants.                §
                                        §
_________________________________________________________________
WSOU INVESTMENTS, LLC d/b/a             §
BRAZOS LICENSING AND                   §
DEVELOPMENT,                            §
                                        §
             Plaintiff,                 §
                                        §
      v.                               § NO. 6:20-CV-544-ADA
                                        §
HUAWEI INVESTMENT & HOLDING             §
CO., LTD.,                              §
                                        §
             Defendants.                §
       _________________________________________________________________

             HUAWEI’S PRELIMINARY INVALIDITY CONTENTIONS

I.    INTRODUCTION

      Pursuant to the Scheduling Order, Defendants (collectively “Huawei” or “Defendants”)


                                           4
        Case 6:20-cv-00541-ADA Document 44-6 Filed 02/05/21 Page 6 of 74

                               CONFIDENTIAL
            SUBJECT TO ORDER GOVERNING PROCEEDINGS (DKT. NO. 22)

hereby disclose their Preliminary Invalidity Contentions (“Invalidity Contentions”) with respect

to the patent claims asserted by Plaintiff WSOU Investments, LLC d/b/a Brazos Licensing and

Development (“Plaintiff”) in its Preliminary Infringement Contentions (“Infringement

Contentions”) served on October 9, 2020. Plaintiff asserts infringement of the following claims:

      Claims 1-4, 6, 7, 10, 18, 22, 29, 30 of U.S. Patent No. 6,882,627 (“the 627 Patent”)

      Claims 1, 3-6 of U.S. Patent No. 7,095,713 (“the 713 Patent”)

      Claims 1, 3-5, 7, 8, 10, 12, 13, 15, 16, 18, 20, 22, 23, 25 of U.S. Patent No. 7,508,755 (“the

       755 Patent”)

      Claims 1, 3, 4, 6, 7 of U.S. Patent No. 7,515,546 (“the 546 Patent”)

      Claims 1-27 of U.S. Patent No. 7,860,512 (“the 512 Patent”)

      Claims 1, 4, 9, 12 of U.S. Patent No. 7,872,973 (“the 973 Patent”)

      Claims 1-15 of U.S. Patent No. 8,200,224 (“the 224 Patent”)

      Claims 1, 2, 11 of U.S. Patent No. 8,417,112 (“the 112 Patent”)

      Claims 1-18 of U.S. Patent No. 9,084,199 (“the 199 Patent”)

      Claims 1, 4, 5, 15 of U.S. Patent No. 8,249,446 (“the 446 Patent”)

      Claims 1, 4-7 of U.S. Patent No. 6,999,727 (“the 727 Patent”)

      Claims 1-20 of U.S. Patent No. 8,429,480 (“the 480 Patent”)

(collectively referred to as “the Asserted Claims” and “the Asserted Patents”)

       Huawei hereby provides its invalidity disclosures and related production of documents

pertaining only to the Asserted Claims as identified by Plaintiff in their Infringement Contentions.

With respect to each asserted claim and based on its investigate to date, Huawei hereby: (a)

identifies each currently known item of prior art that either anticipates or renders obvious each

asserted claim; (b) submits a chart identifying where each element in each asserted claim is found


                                                 5
        Case 6:20-cv-00541-ADA Document 44-6 Filed 02/05/21 Page 7 of 74

                                CONFIDENTIAL
             SUBJECT TO ORDER GOVERNING PROCEEDINGS (DKT. NO. 22)

(c) identifies any limitations that Huawei contends are indefinite under 35 U.S.C. § 112 ¶ 2 (pre-

AIA) or lack enablement or written description under 35 U.S.C. § 112 ¶ 1 (pre-AIA), and (d)

identifies any claims that Huawei contends are directed to ineligible subject matter under 35 U.S.C.

§ 101. Huawei further relies on and incorporates all prior art references and/or technology cited

and/or admitted in the Asserted Patents and their respective prosecution histories and prosecution

histories of the foreign counterpart of the Asserted Patents. Huawei further relies on and

incorporates by reference, as if originally set forth herein, all invalidity positions, and all associated

prior art and claim charts, disclosed to Plaintiff by potential or actual licensees to any of the

Asserted Claims. Huawei hereby discloses and identifies as if originally set forth herein, all prior

art references listed and/or asserted in the above as invalidating prior art against each of the

Asserted Claims.

        In addition, based on its investigation to date Huawei hereby produces the documents

currently in its possession, custody, or control requirement to accompany these Invalidity

Contentions in accordance with the Scheduling Order.

II.     RESERVATION OF RIGHTS

        Huawei hereby provides its Invalidity Contentions and related documents pertaining only

to the Asserted Claims as identified by Plaintiff in its Infringement Contentions. Huawei reserves

the right to modify, amend, or supplement these Invalidity Contentions to show the invalidity of

any additional claims that the Court may allow Plaintiff to later assert.              These Invalidity

Contentions are prepared and served in response to Plaintiff’s Infringement Contentions.

Plaintiff’s Infringement Contentions are insufficient as they lack proper and complete disclosure

as to how Huawei allegedly infringes the Asserted Claims. Huawei reserves the right to modify,




                                                    6
        Case 6:20-cv-00541-ADA Document 44-6 Filed 02/05/21 Page 8 of 74

                                 CONFIDENTIAL
              SUBJECT TO ORDER GOVERNING PROCEEDINGS (DKT. NO. 22)

amend, or supplement these Invalidity Contentions should Plaintiff correct, clarify, or supplement

its Infringement Contentions.

       Huawei’s Invalidity Contentions and selection of documents accompanying them are based

on information currently available to Huawei and subject to further revision. For example,

Plaintiffs (or their counsel) may be in possession of prior art that has not been disclosed to Huawei.

As another example, because discovery has not begun, Huawei reserves the right to amend or

supplement the information provided herein, including identifying and relying on additional

references.

       Huawei makes no explicit or implicit expression of any position regarding claim

construction in these Invalidity Contentions. Any statement herein describing or tending to

describe any claim element is provided solely for the purpose of understanding the relevant prior

art. Moreover, by including specific prior art references in these Invalidity Contentions based on

a particular construction of the Asserted Claims, including the construction apparently applied by

Plaintiff in its Infringement Contentions, Huawei does not adopt or concede the accuracy of any

such construction. Also, Huawei objects to the any attempt to infer claim construction for any

identified of potential prior art. In instances where Huawei asserts that the Asserted Claims are

invalid under 35 U.S.C. § 112 (pre-AIA) (e.g., no written description, not enabled, or indefinite),

Huawei has applied the prior art in accordance with its assumption that Plaintiff contends such

Asserted Claims are (1) definite, (2) have written description support, and (3) are enabled.

However, Huawei’s Invalidity Contentions do not represent its agreement or view as to the

meaning, definiteness, written description support for, or enablement of any asserted claim. These

Invalidity Contentions and accompanying documents are not intended to reflect Huawei’s claim




                                                  7
        Case 6:20-cv-00541-ADA Document 44-6 Filed 02/05/21 Page 9 of 74

                               CONFIDENTIAL
            SUBJECT TO ORDER GOVERNING PROCEEDINGS (DKT. NO. 22)

construction positions, which will be disclosed in accordance with the Court’s Scheduling Order.

Huawei specifically reserve the right to contest any claim construction advanced by Plaintiff.

       Huawei’s contentions may change depending on the Court’s construction of the Asserted

Claims, any findings as to the priority date of the Asserted Claims, and/or positions that Plaintiff

or its expert witness(es) may take concerning claim construction, infringement, and/or invalidity

issues. Prior art not included in this disclosure, whether known or unknown to Huawei, may

become relevant. In particular, Huawei is currently unaware of the extent, if any, to which Plaintiff

will contend that limitations of the Asserted Claims are not disclosed in the prior art identified by

Huawei, or will contend that any of the identified references do not qualify as prior art. To the

extent that such an issue arises, Huawei reserves the right to identify other references that, inter

alia, would have made the addition of the allegedly missing limitation to the disclosed device or

method obvious.

       The identification of any patent or patent publication shall be deemed to include any

counterpart patent or application filed, published, or issued anywhere in the world.             The

identification of any specifications published by any standard-setting organization shall be deemed

to include any earlier or later version of the specifications with the same or similar disclosures.

The citation to any specifications published by standard-setting organizations shall be deemed to

include any product that implements such specifications and that would qualify as prior art under

35 U.S.C. § 102, e.g., under Section 102(a), 102(b), or 102(g)(2) (all pre-AIA).

       Huawei’s claim charts cite to particular teachings and disclosures of the prior art as applied

to features of the Asserted Claims. However, persons of ordinary skill in the art may view an item

of prior art in the context of other publications, literature, products, and understanding. As such,

the cited portions are only exemplary, and Huawei reserves the right to rely on uncited portions of



                                                 8
       Case 6:20-cv-00541-ADA Document 44-6 Filed 02/05/21 Page 10 of 74

                               CONFIDENTIAL
            SUBJECT TO ORDER GOVERNING PROCEEDINGS (DKT. NO. 22)

the prior art references and on other publications and expert testimony as aids in understanding

and interpreting the cited portions, as providing context thereto, and as additional evidence that

the prior art discloses a claim limitation. Huawei further reserves the right to rely on uncited

portions of the prior art references, other publications, and testimony to establish bases for

combinations of certain cited references that render the Asserted Claims obvious. Further, for any

combination, Huawei reserves the right to rely additionally on information generally known to

those skilled in the art or common sense.

       The references discussed in the claim charts may disclose the elements of the Asserted

Claims explicitly or inherently, or they may be relied upon to show the state of the art in the

relevant time frame. The suggested obviousness combinations are provided in the alternative to

Huawei’s anticipation contentions and are not to be construed to suggest that any reference

included in the combinations is not by itself anticipatory.

       Huawei reserves the right to challenge any claim that any respective Asserted Claim is

entitled to a priority date earlier than the filing date of the Asserted Patents. Defendant further

reserves the right to seek discovery regarding any alleged conception and reduction to practice

dates, as appropriate, and to demonstrate earlier invention by other parties under 35 U.S.C. §

102(g) (pre-AIA).

       Huawei further reserves the right to take discovery on the issues of improper inventorship

and/or derivation under 35 U.S.C. § 102(f) (pre-AIA), public use and/or the on-sale bar under 35

U.S.C. § 102(b) (pre-AIA), improper foreign or domestic priority date of any Asserted Patents,

and/or applicants’ failure to comply with 35 U.S.C. § 112 (Pre-AIA). Defendant accordingly

reserves all rights to further supplement or amend these Invalidity Contentions if and when further

information is discovered or becomes available.



                                                  9
       Case 6:20-cv-00541-ADA Document 44-6 Filed 02/05/21 Page 11 of 74

                                CONFIDENTIAL
             SUBJECT TO ORDER GOVERNING PROCEEDINGS (DKT. NO. 22)

        Where Huawei identifies a particular figure in a prior art reference, that identification

encompasses the caption and description of the figure as well as any text relating to the figure in

addition to the figure itself. Similarly, where an identified portion of text refers to a figure or other

material, that identification encompasses the referenced figure or other material as well.

III.    INVALIDITY CONTENTIONS

        A.      Contentions under 35 U.S.C. §§ 102 (pre-AIA) and 103 (pre-AIA)

        Pursuant to the Scheduling Order, and subject to Huawei’s reservation of rights, Huawei

identifies each item of prior art that anticipates or renders obvious one or more of the Asserted

Claims.

                1.      627 Patent

        Huawei contends that the following prior art patents and publications anticipate and/or

render obvious one or more Asserted Claims of the 627 Patent under 35 U.S.C. §§ 102(a), 102(b),

and/or 102(e) (all pre-AIA), and/or 35 U.S.C. § 103.

 Patent Number                                    Date(s)                   Short Name
 U.S. 7,031,299                    Filed: January 26, 2001; Issued:         Chaudhuri
                                   April 18, 2006
 U.S. 5,856,981                    Filed: May 15, 1997; Issued:             Voelker
                                   January 5, 1999
 U.S. 6,847,607                    Filed: June 1, 2000; Issued: January     Kasdan
                                   25, 2005
 U.S. 8,103,789                    Filed: March 1, 2001; Issued:            Gan
                                   January 24, 2012
 U.S. 6,256,295                    Filed: September 25, 1997; Issued:       Callon
                                   July 3, 2001
 U.S. 6,947,376                    Filed: October 21, 1999; Issued:         Deng
                                   September 20, 2005
 U.S. 5,872,773                    Filed: May 17, 1996; Issued:             Katzela
                                   February 16, 1999
 U.S. 5,983,274                    Filed: May 8, 1997; Issued:              Hyder
                                   November 9, 1999
 U.S. 2006/0051090                 Filed: March 12, 2001; Published:        Saniee
                                   March 9, 2006
 U.S. 2001/0032271                 Filed: December 27, 2000;                Allen


                                                   10
       Case 6:20-cv-00541-ADA Document 44-6 Filed 02/05/21 Page 12 of 74

                               CONFIDENTIAL
            SUBJECT TO ORDER GOVERNING PROCEEDINGS (DKT. NO. 22)

                                Published: October 18, 2001
 U.S. 2002/0097671              Provisional filed: December 21,        Doverspike-671
                                2000; Published: July 25, 2002
 U.S. 2002/0112072              Provisional filed: February 12,        Jain-072
                                2001; Published: August 15, 2002
 CA2220469                      Filed: November 7, 1997;               Iwata
                                Published: February 13, 2001
 EP0936547                      Filed: February 1, 1999; Published:    Boggs
                                August 18, 1999

 Publication                                  Date(s)                  Short Name
 Capacity Performance of        Published: January 2001                Ramamurthy
 Dynamic Provisioning in
 Optical Networks
 IP Over Optical Networks: A    No later than May 24, 2001             Rajagopalan
 Framework
 Restoration Services for the   October 5, 2000                        Hjalmtysson
 Optical Internet
 Disjoint Paths in a Network    1974                                   Suurballe
 Survivable Networks:           1999                                   Bhandari
 Algorithms for Diverse
 Routing

              2.      713 Patent

       Huawei contends that the following prior art patents and publications anticipate and/or

render obvious one or more Asserted Claims of the 713 Patent under 35 U.S.C. §§ 102(a), 102(b),

and/or 102(e) (all pre-AIA), and/or 35 U.S.C. § 103.

 Patent Number                                 Date(s)                 Short Name
 U.S. 4,679,189                 Filed: November 27, 1985;              Olson
                                Issued: July 7, 1987
 U.S. 2002/0184387              Filed: May 28, 2002;                   Yamaya
                                Published: December 5, 2002
 U.5. 5,303,078                 Filed: June 22, 1992;                  Brackett
                                Issued: April 12, 1994
 U.S. 6,978,459                 Filed: April 13, 2001;                 Dennis
                                Issued: December 20, 2005
 U,S. 2003/0202520              Filed: April 26, 2002;                 Witkowski
                                Published: October 30, 2003
 U.S. 2002/0067693              Provisional filed: October 12, 2000;   Kodialam
                                Published: June 6, 2002
 U.S. 5,586,112                 Filed: December 13, 1994;              Tabata


                                               11
     Case 6:20-cv-00541-ADA Document 44-6 Filed 02/05/21 Page 13 of 74

                             CONFIDENTIAL
          SUBJECT TO ORDER GOVERNING PROCEEDINGS (DKT. NO. 22)

                             Issued: December 17, 1996
U.S. 5,590,119               Filed: August 28, 1995;           Moran
                             Issued: December 31, 1996
U.S. 6,882,626               Filed: June 1, 2000;              Marathe
                             Issued: April 19, 2005
U.S. 7,120,151               Filed: September 27, 2001;        Ginjpalli
                             Issued: October 10, 2006
U.S. 2001/0030945            Filed: February 8, 2001;          Soga
                             Published: October 18, 2001
U.S. 2003/0135642            Filed: December 21, 2001;         Benedetto
                             Published: July 17, 2003
U.S. 6,032,194               Filed: December 24, 1997;         Gai
                             Issued: February 29, 2000
U.S. 6,678,241               Filed: November 30, 1999;         Gai241
                             Issued: January 13, 2004
U.S. 7,061,875               Filed: December 7, 2001;          Portolani
                             Issued: June 13, 2006
U.S. 7,881,208               Filed: June 18, 2001;             Nosella
                             Issued: February 1, 2011
WO 2003/085900               Filed: March 25, 2003;            Lee
                             Published: October 16, 2003
EP1111860                    Filed: December 15, 2000;         Fredette
                             Published: June 27, 2001
FR2836314A1                  Filed: February 21, 2002          Louis
                             Published: August 22, 2003


Publication                                Date(s)             Short Name
Designing High-Performance   No later than September 3, 2000   Haviland
Campus Intranets with
Multilayer Switching
Catalyst 2950 Desktop        No later than February 28, 2003   Catalyst
Switch Software
Configuration Guide
Cisco Systems, Catalyst      Published: November 2002          Catalyst2
2950 Desktop Switch
Software Configuration
Guide (Nov. 2002)
Fast Reroute Techniques in   Published: October 2001           Pan
RSVP-TE




                                          12
       Case 6:20-cv-00541-ADA Document 44-6 Filed 02/05/21 Page 14 of 74

                               CONFIDENTIAL
            SUBJECT TO ORDER GOVERNING PROCEEDINGS (DKT. NO. 22)

              3.      755 Patent

       Huawei contends that the following prior art patents and publications anticipate and/or

render obvious one or more Asserted Claims of the 755 Patent under 35 U.S.C. §§ 102(a), 102(b),

and/or 102(e) (all pre-AIA), and/or 35 U.S.C. § 103.

 Patent Number                   Date of Publication / Application     Short Name
                                                / Issue
 U.S. 7,093,027                 Filed: July 23, 2002; Issued:          Shabtay-027
                                August 15, 2006
 U.S. 7,345,991                 Filed: May 28, 2003; Issued: March     Shabtay-991
                                18, 2008
 U.S. 7,944,817                 Filed: October 7, 2002; Issued:        Sylvain
                                May 17, 2011
 U.S. 7,804,767                 Filed: October 25, 2000; Issued:       Owens
                                September 28, 2010
 U.S. 6,970,417                 Filed: December 28, 1999; Issued:      Doverspike-417
                                November 29, 2005
 U.S. 2004/0076151              Filed: October 21, 2002; Published:    Fant
                                April 22, 2004
 U.S. 2003/0189898              Filed: April 4, 2002; Published        Cedell
                                October 9, 2003
 U.S. 2002/0093954              Filed: July 2, 2001; Published: July   Weil
                                18, 2002
 U.S. 2002/0112072              Filed: February 7, 2002; Published:    Jain-072
                                August 15, 2002
 U.S. 2003/0126287              Filed: January 2, 2002; Published:     Charny
                                July 3, 2003
 U.S. 2003/0112749              Filed: December 18, 2002;              Hassink
                                Published: June 19, 2003

 Publication                                 Date(s)                   Short Name
 RSVP-TE Extensions in          February 2003                          Lang
 Support of End-to-End
 GMPLS-based Recovery
 RSVP-TE Extensions in          May 2003                               Lang II
 Support of End-to-End
 GMPLS-based Recovery
 Adding QoS Protection in       May 2003                               Marzo
 Order to Enhance MPLS
 QoS Routing
 Link Failure Recovery for      August 2002                            Pointurier
 MPLS Networks with
 Multicasting

                                               13
       Case 6:20-cv-00541-ADA Document 44-6 Filed 02/05/21 Page 15 of 74

                               CONFIDENTIAL
            SUBJECT TO ORDER GOVERNING PROCEEDINGS (DKT. NO. 22)


              4.      546 Patent

       Huawei contends that the following prior art patents and publications anticipate and/or

render obvious one or more Asserted Claims of the 546 Patent under 35 U.S.C. §§ 102(a), 102(b),

and/or 102(e) (all pre-AIA), and/or 35 U.S.C. § 103.

 Patent Number                   Date of Publication / Application      Short Name
                                                / Issue
 U.S. 6,981,036                 Filed: June 6, 2000; Issued:            Hamada
                                December 27, 2005
 U.S. 6,442,144                 Filed: June 15, 1998; Issued:           Hansen
                                August 27, 2002
 U.S. 5,185,860                 Filed: May 3, 1990; Issued:             Wu
                                February 9, 1993
 U.S. 6,272,537                 Filed: November 17, 1997; Issued:       Kekic
                                August 7, 2001
 U.S. 6,377,987                 Filed: April 30, 1999; Issued: April    Kracht
                                23, 2002
 U.S. 6,040,834                 Filed: December 31, 1996; Issued:       Jain-834
                                March 21, 2000
 U.S. 6,173,323                 Filed: December 24, 1997; Issued:       Moghe
                                January 9, 2001
 U.S. 7,200,651                 Filed: July 2, 1999; Issued: April 3,   Niemi
                                2007
 U.S. 5,958,012                 Filed: July 15, 1997; Issued:           Battat
                                September 28, 1999
 U.S. 6,047,279                 Filed: November 17, 1997; Issued:       Barrack
                                April 4, 2000
 U.S. 7,139,823                 Filed: August 23, 2001; Issued:         Benfield
                                November 21, 2006
 U.S. 6,496,859                 Filed: November 25, 1998; Issued:       Roy
                                December 17, 2002
 U.S. 6,795,403                 Filed: March 31, 2000; Issued:          Gundavelli
                                September 21, 2004
 U.S. 6,076,106                 Filed: January 30, 1998; Issued:        Hamner
                                June 13, 2000
 U.S. 5,978,845                 Filed: Mar. 25, 1997; Issued: Nov.      Reisacher
                                2, 1999
 U.S. 6,539,540                 Filed: May. 24, 1999; Issued: Mar.      Noy
                                25, 2003
 U.S. 5,710,885                 Filed: Nov. 28, 1995; Issued: Jan.      Bondi
                                20, 1998



                                               14
     Case 6:20-cv-00541-ADA Document 44-6 Filed 02/05/21 Page 16 of 74

                             CONFIDENTIAL
          SUBJECT TO ORDER GOVERNING PROCEEDINGS (DKT. NO. 22)

U.S. 7,272,644               Filed: Sep. 29, 2000; Issued: Sep.    Kumar
                             18, 2007
U.S. 2003/0005100            Filed: June 28, 2001; Published:      Barnard
                             January 2, 2003
U.S. 2002/0032761            Filed: January 29, 2001; Published:   Aoyagi
                             March 14, 2002
U.S. 2002/0174198            Filed: May 16, 2001; Published:       Halter
                             November 21, 2002
U.S. 2002/0156920            Filed: April 20, 2001; Issued:        Conrad
                             October 24, 2002
U.S. 2004/0031030            Filed: February 5, 2001; Published:   Kidder
                             February 12, 2004
U.S. 2005/0198247            Filed: September 10, 2004;            Perry
                             Published: September 8, 2005
U.S. 2003/0097438            Filed: October 15, 2001; Published:   Bearden
                             May 22, 2003
U.S. 2003/0046427            Filed: April 22, 2002; Published:     Goringe
                             March 6, 2003
WO1998018306                 Filed: October 27, 1997; Published:   Ekstrom
                             May 7, 1998
WO2001076194                 Filed: February 16, 2001;             Barrett
                             Published: October 11, 2001
WO2001086844                 Filed: May 7, 2001; Published:        Ball
                             November 15, 2001
GB2362302                    Filed: May 8, 2000; Published:        Tams
                             November 14, 2001
EP1088425                    Filed: May 1, 1999; Published:        Desnoyers
                             April 4, 2001
EP1102433                    Filed: November 14, 2000;             Sundaram
                             Published: May 23, 2001
EP1006690                    Filed: November 30, 1999;             Fortin
                             Published: June 7, 2000
CN1238618                    Filed: March 30, 1999; Published:     Song
                             December 15, 1999

Publication                               Date(s)                  Short Name
An Algorithm for Automatic   June 1998                             Lin
Topology Discovery of IP
Networks
Introduction to Switch       December 2000                         Thomas
Technology: Improving the
Performance of Ethernet
Networks
Network Analysis 101: The    July 1999                             Chappell
Basic Flow of Data


                                           15
       Case 6:20-cv-00541-ADA Document 44-6 Filed 02/05/21 Page 17 of 74

                               CONFIDENTIAL
            SUBJECT TO ORDER GOVERNING PROCEEDINGS (DKT. NO. 22)

 Total SNMP: Exploring the      1998                                  Harnedy
 Simple Network
 Management Protocol
 Internet Control Message       1981                                  Postel
 Protocol
 A Simple Network               1990                                  Case
 Management Protocol
 (SNMP), Request for
 Comments: 1157
 Introduction to Community-     January 1996                          Case-2
 based SNMPv2
 SNMP Communications            October 1991                          Kastenholz
 Service, Request for
 Comments: 1270
 Management Information         1991                                  McCloghrie
 Base for Network
 Management of TCP/IP-
 based Internets: MIB-II
 A Primer on Internet and       1997                                  Kessler
 TCP/IP Tools and Utilities
 ICMP Router Discovery          September 1991                        Deering
 Messages
 AIX NetView/6000               1992                                  Chou

              5.      512 Patent

       Huawei contends that the following prior art patents and publications anticipate and/or

render obvious one or more Asserted Claims of the 512 Patent under 35 U.S.C. §§ 102(a), 102(b),

and/or 102(e) (all pre-AIA), and/or 35 U.S.C. § 103.

 Patent Number                   Date of Publication / Application    Short Name
                                               / Issue
 U.S. 7,068,607                 Provisional filed: August 31, 2000;   Partain
                                Issued: June 27, 2006
 U.S. 7,415,504                 Provisional filed: February 26,       Schiavone
                                2001;
                                Issued: August 19, 2008
 U.S. 2005/0159167              PCT filed: March 25, 2002;            Hakalin
                                Published: July 21, 2005
 U.S. 6,701,149                 Provisional filed: July 19, 1999;     Sen
                                Issued: March 2, 2004
 U.S. 7,477,609                 PCT filed: January 10, 2002;          Agin
                                Issued: January 13, 2009



                                               16
     Case 6:20-cv-00541-ADA Document 44-6 Filed 02/05/21 Page 18 of 74

                             CONFIDENTIAL
          SUBJECT TO ORDER GOVERNING PROCEEDINGS (DKT. NO. 22)

U.S. 5,678,178              PCT filed: June 30, 1993;       Tahkokorpi
                            Issued: October 14, 1997
U.S. 5,844,886              Filed: December 30, 1996;       Szentesi
                            Issued: December 1, 1998
U.S. 6,760,303              Filed: March 29, 2000;          Brouwer
                            Issued: July 6, 2004
U.S. 6,968,192              Filed: June 7, 2001;            Longoni
                            Issued: November 22, 2005
U.S. 7,133,676              Filed: August 24, 2001;         Iguchi
                            Issued: November 7, 2006
U.S. 7,542,779              PCT filed: October 9, 2001;     Halonen779
                            Issued: June 2, 2009
U.S. 7,356,037              PCT filed: February 10, 1999;   Bruenle
                            Issued: April 8, 2008
WO 2002/032174              Filed: October 9, 2001;         Halonen
                            Published: April 18, 2002
WO 2002/052869              Filed: December 27, 2001;       Satt
                            Published: July 4, 2002
WO 2002/032173              Filed: October 9, 2001;         Ramos
                            Published: April 18, 2002
WO 2003/096733              PCT filed: May 8, 2002;         Lakkakorpi
                            Published: November 20, 2003
WO 2001/099340              PCT filed: June 19, 2001;       Heiner
                            Published: December 27, 2001
WO 2003/055167              PCT filed: December 21, 2001;   Tuulos
                            Published July 3, 2003
P2000-78146A                Filed: August 28, 1998;         Sato
                            Published: March 14, 2000
P2000-197088A               Filed: December 25, 1998;       Inaba
                            Published: July 14, 2000
GB2350025A                  Filed: March 11, 1997;          Kanai
                            Published: November 15, 2000
EP1156693A1                 Filed: December 27, 2000;       Takao
                            Published: November 21, 2001
CN1352508                   Filed: November 2, 2001;        Kim
                            Published: June 5, 2002
EP1418782                   Filed: June 11, 2002            Meago
                            Published: May 12, 2004

Publication                               Date(s)           Short Name
Performance Evaluation of   No later than May 2, 2002       Tolli
Common Radio Resource
Management (CRRM)




                                         17
       Case 6:20-cv-00541-ADA Document 44-6 Filed 02/05/21 Page 19 of 74

                               CONFIDENTIAL
            SUBJECT TO ORDER GOVERNING PROCEEDINGS (DKT. NO. 22)

       In addition to the above, Huawei contends that the Asserted Claims of the 512 Patent are

invalid in light of the claims of U.S. Pat. App. 10/528,080 (now U.S. Pat. No. 7,305,241) and the

doctrine of obviousness-type double patenting.

              6.      973 Patent

       Huawei contends that the following prior art patents and publications anticipate and/or

render obvious one or more Asserted Claims of the 973 Patent under 35 U.S.C. §§ 102(a), 102(b),

and/or 102(e) (all pre-AIA), and/or 35 U.S.C. § 103.

 Patent Number                   Date of Publication / Application     Short Name
                                               / Issue
 U.S. 2004/0032827              Filed: August 15, 2002;                Hill
                                Published: February 19, 2004
 U.S. 2005/0138197              Filed: December 19, 2003;              Venables
                                Published: June 23, 2005
 U.S. 2005/0147032              Provisional filed: December 22,        Lyon
                                2003;
                                Published: July 7, 2005
 U.S. 6,256,674                 Provisional filed: July 19, 1995;      Manning
                                Issued: July 3, 2001
 U.S. 2004/0257991              Filed: June 20, 2003;                  Sterne
                                Published: December 23, 2004
 U.S. 8,072,887                 Filed: February 7, 2005;               Siva
                                Issued: December 6, 2011
 U.S. 2003/0123393              Filed: January 3, 2002;                Feuerstraeter
                                Published: July 3, 2003
 U.S. 5,402,416                 Filed: January 5, 1994;                Cieslak
                                Issued: March 28, 1995
 U.S. 7,420,919                 Filed: November 10, 2003;              Toudeh-Fallah
                                Issued: September 2, 2008
 U.S. 2004/0136379              Provisional filed: March 13, 2000;     Liao
                                Published: July 15, 2004
 U.S. 5,898,671                 Provisional filed: September 14,       Hunt
                                1995;
                                Issued: April 27, 1999
 U.S. 6,775,293                 Filed: June 30, 2000;                  Robotham
                                Issued: August 10, 2004
 U.S. 6,859,435                 Provisional filed: October 13, 1999;   Lee
                                Issued: February 22, 2005
 U.S. 6,922,390                 Filed: June 15, 1999;                  Chapman
                                Issued: July 26, 2005

                                                 18
       Case 6:20-cv-00541-ADA Document 44-6 Filed 02/05/21 Page 20 of 74

                               CONFIDENTIAL
            SUBJECT TO ORDER GOVERNING PROCEEDINGS (DKT. NO. 22)

 U.S. 6,973,032                 Filed: December 4, 2000;             Casley
                                Issued: December 6, 2005
 U.S. 2004/0071086              PCT filed: November 20, 2001;        Haumont
                                Published: April 15, 2004
 U.S. 2007/0058651              Filed: August 30, 2005;              Bowen
                                Published: March 15, 2007
 U.S. 2006/0164979              Filed: January 24, 2005;             Pirbhai
                                Published: July 27, 2006
 U.S. 2006/0164989              Filed: January 24, 2005;             Hart
                                Published: July 27, 2006
 U.S. 2007/0133419              Filed: December 13, 2005;            Segel
                                Published: June 14, 2007

 Publication                              Date(s)                    Short Name
 SIFT: A simple algorithm for September 2005                         Psounis
 tracking elephant flows, and
 taking advantage of power
 laws
 IEEE Standard 802.3-2005,    December 2005                          IEEE 802.3-2005
 “IEEE Standard for
 Information technology –
 Telecommunications and
 Information Exchange
 between Systems – Local
 and Metropolitan Area
 Networks – Specific
 Requirements Part 3: Carrier
 Sense Multiple Access with
 Collision Detection
 (CSMA/CD) Access method
 and Physical Layer
 Specification”
 The War between Mice and     November 2001                          Guo
 Elephants

              7.      224 Patent

       Huawei contends that the following prior art patents and publications anticipate and/or

render obvious one or more Asserted Claims of the 224 Patent under 35 U.S.C. §§ 102(a), 102(b),

and/or 102(e) (all pre-AIA), and/or 35 U.S.C. § 103.

 Patent Number                  Date of Publication / Application    Short Name
                                                / Issue
 CN101052208                    Filed: April 6, 2006; Published:     Yong


                                               19
     Case 6:20-cv-00541-ADA Document 44-6 Filed 02/05/21 Page 21 of 74

                             CONFIDENTIAL
          SUBJECT TO ORDER GOVERNING PROCEEDINGS (DKT. NO. 22)

                              October 10, 2007
WO2007078042                  Filed: September 12, 2006;            Lee
                              Published: July 12, 2007
U.S. 7,013,141                Filed: March 29, 2004; Issued:        Lindquist
                              March 14, 2006
U.S. 2008/0268849             Filed: April 30, 2007; Published:     Narasimha
                              October 30, 2008
WO2008042906                  Filed: October 2, 2007; Published:    Kitazoe
                              April 10, 2008
WO2007089128                  Filed: February 5, 2007; Published:   Jeong
                              August 9, 2007
U.S. 2007/0099618             Filed: October 31, 2006; Published:   Kim
                              May 3, 2007
U.S. 2002/0068566             Filed: August 17, 2001; Published:    Ohlsson
                              June 6, 2002
U.S. 2005/0048974             Filed: December 22, 2003;             Kim
                              Published: March 3, 2005

Publication                              Date(s)                    Short Name
R3-072191 - Measurements      November 2007                         R3-072191
for Handover Decision Use
Case
R2-062235 - LTE Handover      August 2006                           R2-062235
Preparation
R3-082099 - Multiple          August 2008                           R3-082099
Handover Preparations
R3-082684 – Discussion on     September 2008                        R3-082684
X2 Handover Cancel
R2-062289 – Proffer/Bid       August 2006                           R2-062289
Based Handover Preparation
R3-051203 – Forwarding        November 2005                         R3-051203
Mechanism for Intra-Access
System Handover
R3-060028 – Forwarding        January 2006                          R3-060028
Mechanism for Intra-Access
System Handover
R3-070213 – The Handover      February 2007                         R3-070213
Preparation Procedure for
S1AP
R3-081158 – Specific Cause    May 2008                              R3-081158
Value for X2 Handover
Preparation Failure
3GPP Technical                2008                                  3GPP 36.413
Specification 36.413 V8.3.0
3GPP Technical                2008                                  3GPP 36.401


                                             20
       Case 6:20-cv-00541-ADA Document 44-6 Filed 02/05/21 Page 22 of 74

                               CONFIDENTIAL
            SUBJECT TO ORDER GOVERNING PROCEEDINGS (DKT. NO. 22)

 Specification 36.401 V8.3.0
 3GPP Technical Specifiation    June 2008                            3GPP 36.300
 36.300 V8.5.0

              8.      112 Patent

       Huawei contends that the following prior art patents and publications anticipate and/or

render obvious one or more Asserted Claims of the 112 Patent under 35 U.S.C. §§ 102(a), 102(b),

and/or 102(e) (all pre-AIA), and/or 35 U.S.C. § 103.

 Patent Number                   Date of Publication / Application   Short Name
                                               / Issue
 U.S. 5,764,651                 Filed: May 17, 1996;                 Bullock
                                Issued: June 9, 1998
 U.S. 2003/0134656              Filed: January 14, 2003;             Chang
                                Published: July 17, 2003
 U.S. 2005/0222814              PCT filed: March 11, 2003;           Nicholls
                                Published: October 6, 2005
 U.S. 2002/0141332              Provisional filed: December 11,      Barnard
                                2000;
                                Published: October 3, 2002
 U.S. 2003/0161355              Provisional filed: December 21,      Falcomato
                                2001;
                                Published: August 28, 2003
 U.S. 6,775,799                 Filed: March 17, 2000;               Giorgetta
                                Issued: August 10, 2004
 U.S. 6,775,237                 Filed: May 29, 2001;                 Soltysiak
                                Issued: August 10, 2004
 U.S. 5,627,837                 Filed: August 23, 1994;              Gillett
                                Issued: May 6, 1997
 U.S. 2002/0138796              Filed: March 23, 2001;               Jacob
                                Published: September 26, 2002
 U.S. 2003/0120983              Filed: December 26, 2001;            Vieregge
                                Published: June 26, 2003
 U.S. 6,933,852                 Filed: March 11, 2002;               Kitajima
                                Issued: August 23, 2005
 U.S. 6,583,903                 Filed: March 2, 2000;                Way903
                                Issued: June 24, 2003
 U.S. 7,269,347                 Filed: May 28, 2003;                 Matricardi
                                Issued: September 11, 2007
 U.S. 5,491,687                 Filed: September 28, 1994;           Christensen
                                Issued: February 13, 1996
 U.S. 6,148,423                 Filed: June 7, 1995;                 Le Mouel


                                               21
      Case 6:20-cv-00541-ADA Document 44-6 Filed 02/05/21 Page 23 of 74

                              CONFIDENTIAL
           SUBJECT TO ORDER GOVERNING PROCEEDINGS (DKT. NO. 22)

                                  Issued: November 14, 2000
U.S. 6,252,502                    Filed: September 23, 1999;           Kubo
                                  Issued: June 26, 2001
U.S. 2004/0103350                 Filed: November 27, 2002;            Pham
                                  Published: May 27, 2004
U.S. 2004/0218919                 Filed: April 30, 2003;               Hunsche
                                  Published: November 4, 2004
U.S. 2002/0080445                 Provisional filed: July 21, 2000;    Falkenstein
                                  Published: June 27, 2002
WO2001/065733                     Filed: February 28, 2001;            Way
                                  Published: September 7, 2001
H10-117181A                       Filed: October 11, 1996;             Ohira
                                  Published: May 6, 1998
P2001-203673                      Filed: January 20, 2000;             Ando
                                  Published: July 27, 2001
EP1175034A2                       Filed: July 2, 2001;                 McDermott
                                  Published: January 23, 2002

Publication                                    Date(s)                 Short Name
ITU-T G.806 (10/2000)             Dated: October 2000;                 G.806
"Characteristics of transport     Published: No later than September
equipment - Description           12, 2001
methodology and generic
functionality"
ITU-T G.841 (10/98)               Dated: October 1998;                 G.841
"Types and characteristics of     Published: No later than June 30,
SDH network protection            1999
architectures"
ITU-T G.783 (10/2000)             Dated: October 2000;                 G.783
"Characteristics of               Published: No later than December
synchronous digital               7, 2001
hierarchy (SDH) equipment
functional blocks"
ITU-T G.826 (12/2002)             Dated: December 2002;                G.826
"End-to-end error                 Published: No later than April 16,
performance parameters and        2003
objectives for international,
constant bit-rate digital paths
and connections"
Link Failure Detection for        Published: July 1995                 Kumar
Maintaining Session
Continuity in Packet Data
Networks
Common Equipment                  No later than February 9, 2000       D.61
Management Function


                                                22
       Case 6:20-cv-00541-ADA Document 44-6 Filed 02/05/21 Page 24 of 74

                               CONFIDENTIAL
            SUBJECT TO ORDER GOVERNING PROCEEDINGS (DKT. NO. 22)

 Requirements D.61(WP3/15)
 Draft EN 301 167 V1.1.1     Published: 1998                          EN301167
 (1998-04) "Transmission and
 Multiplexing (TM);
 Management of Synchronous
 Digital Hierarchy (SDH)
 transmission equipment;
 Fault management and
 performance monitoring;
 Functional description

              9.      199 Patent

       Huawei contends that the following prior art patents and publications anticipate and/or

render obvious one or more Asserted Claims of the 199 Patent under 35 U.S.C. §§ 102(a), 102(b),

and/or 102(e) (all pre-AIA), and/or 35 U.S.C. § 103.

 Patent Number                   Date of Publication / Application    Short Name
                                                / Issue
 U.S. 5,745,520                 Filed: March 15, 1996; Issued:        Love
                                April 28, 1998
 U.S. 6,181,738                 Filed: February 13, 1998; Issued:     Chheda
                                January 30, 2001
 U.S. 7,027,420                 Filed: July 24, 2001; Issued: April   Hamalainen 420
                                11, 2006
 U.S. 6,763,244                 Filed: March 15, 2001; Issued: July   Chen 244
                                13, 2004
 U.S. 6,650,904                 Filed: December 16, 1999: Issued:     Lin
                                November 18, 2003
 U.S. 6,711,150                 Filed: April 7, 2000; Issued: March   Vanghi
                                23, 2004
 U.S. 6,463,295                 Filed: February 6, 1998; Issued:      Yun 295
                                October 8, 2002
 U.S. 2004/0009767              Filed: April 4, 2003; Published:      Lee
                                January 15, 2004
 U.S. 2004/0203475              Filed: September 25, 2002;            Gaal
                                Published: October 14, 2004
 U.S. 2006/0023650              Filed: July 30, 2004; Published:      Dominique
                                February 2, 2006
 U.S. 2004/0146023              Filed: November 7, 2003;              Pietraski
                                Published: July 29, 2004
 U.S. 2005/0243855              Filed: April 30, 2004; Published:     Dominique
                                November 3, 2005


                                               23
     Case 6:20-cv-00541-ADA Document 44-6 Filed 02/05/21 Page 25 of 74

                            CONFIDENTIAL
         SUBJECT TO ORDER GOVERNING PROCEEDINGS (DKT. NO. 22)

U.S. 2003/0103585        Filed: November 19, 2002;             Kim
                         Published: June 5, 2003
U.S. 2003/0081572        Filed: October 30, 2002; Published:   Youn-Sun Kim
                         May 1, 2003
U.S. 2005/0113106        Filed: June 10, 2004; Published:      Duan
                         May 26, 2005
U.S. 2003/0021243        Filed: July 24, 2001; Published:      Hamalainen
                         January 30, 2003
U.S. 2003/0206541        Filed: May 1, 2003; Published:        Yun
                         November 6, 2003
U.S. 2004/0110473        Filed: December 3, 2003;              Rudolf
                         Published: June 10, 2004
U.S. 2003/0156556        Filed: February 21, 2002;             Puig-Oses
                         Published: August 21, 2003
U.S. 2002/0165004        Filed: March 15, 2001; Published:     Chen
                         November 7, 2002
U.S. 2005/0180344        Filed: July 30, 2004; Published:      Sternberg
                         August 18, 2005
U.S. 2003/0050084        Filed: January 4, 2002; Published:    Damnjanovic
                         March 13, 2003
U.S. 2003/0161285        Filed: February 25, 2002; Published   Tiedemann
                         August 28, 2003
FR2842048                Filed: July 2, 2002; Published:       Jard
                         January 9, 2004
WO2002075955             Filed: March 15, 2002; Published:     Tao Chen
                         December 17, 2003
EP1108294                Filed: June, 28, 2000; Published:     Hwang
                         June 20, 2001
EP0685129                Filed: February 1, 1994; Published:   Padovani
                         December 6, 1995
EP1476973                Filed: February 19, 2003;             Gaal
                         Published: November 17, 2004
EP1665574                Filed: July 29, 2004; Published:      Koo
                         June 7, 2006
EP1062742                Filed: March 5, 1999; Published:      Jacobson
                         December 27, 2000
EP1256190                Filed: February 13, 2001;             Tao Chen-190
                         Published: November 11, 2002
WO2004059872             Filed: September 19, 2003;            Yazhu Ke
                         Published; July 15, 2004
WO2004051872             Filed: December 2, 2003;              Dick 872
                         Published: June 17, 2004
WO2004032374             Filed: October 1, 2002; Published:    Miyamoto
                         April 15, 2004
WO2001017158             Filed: August 31, 2000; Published:    Chen 158


                                       24
       Case 6:20-cv-00541-ADA Document 44-6 Filed 02/05/21 Page 26 of 74

                               CONFIDENTIAL
            SUBJECT TO ORDER GOVERNING PROCEEDINGS (DKT. NO. 22)

                                March 8, 2001
 WO2004036809                   Filed: October 16, 2003; Published:   Dick 809
                                April 29, 2004
 WO2004114549                   Filed: June 10, 2004; Published:      Zhou
                                December 29, 2004
 KR20000031563                  Filed: November 7, 1998;              Won Lee
                                Published: June 5, 2000
 KR20030080165                  Filed: April 6, 2002; Published:      Yeong Lee
                                October 11, 2003

 Publication                                 Date(s)                  Short Name
 3GPP C.S0001-D -               February 2004                         Introduction to
 Introduction to CDMA2000                                             CDMA2000
 Spread Spectrum Systems
 Medium Access Control          February 2004                         CDMA2000
 (MAC) Standard for                                                   Specification
 cdma2000 Spread Spectrum
 Systems, Release D, v.1.0

              10.     446 Patent

       Huawei contends that the following prior art patents and publications anticipate and/or

render obvious one or more Asserted Claims of the 446 Patent under 35 U.S.C. §§ 102(a), 102(b),

and/or 102(e) (all pre-AIA), and/or 35 U.S.C. § 103.

 Patent Number                  Date of Publication / Application     Short Name
                                               / Issue
 U.S. 2006/0198635              Filed: March 4, 2005;                 Emery
                                Published: September 7, 2006
 U.S. 2006/0093356              Filed: July 21, 2005;                 Vereen
                                Published: May 4, 2006
 U.S. 2008/0138062              Provisional filed: December 8,        Tyrrell
                                2006;
                                Published: June 12, 2008
 U.S. 2010/0067901              Filed: February 26, 2009;             Mizutani
                                Published: March 18, 2010
 U.S. 2008/0138064              Filed: December 12, 2006;             O'Byrne
                                Published: June 12, 2008
 U.S. 2009/0060496              Filed: August 31, 2007;               Liu
                                Published: March 5, 2009
 U.S. 2010/0074614              Filed: September 19, 2008;            DeLew
                                Published: March 25, 2010
 U.S. 2008/0056719              Filed: September 1, 2006;             Bernard


                                               25
       Case 6:20-cv-00541-ADA Document 44-6 Filed 02/05/21 Page 27 of 74

                               CONFIDENTIAL
            SUBJECT TO ORDER GOVERNING PROCEEDINGS (DKT. NO. 22)

                                Published: March 6, 2008
 U.S. 2007/0147836              Filed: December 12, 2006;            Dong
                                Published: June 28, 2007
 U.S. 2007/0274719              Filed: January 3, 2007;              Ferguson
                                Published: November 29, 2007
 U.S. 2008/0212964              PCT filed: September 22, 2006;       Gao
                                Published: September 4, 2008
 U.S. 2009/0016713              Filed: July 13, 2007;                Liu713
                                Published: January 15, 2009
 WO 2007/123692                 Filed: March 30, 2007;               DeLew692
                                Published: November 1, 2007
 P2007-318524                   Filed: May 26, 2006;                 Miyoshi
                                Published: December 6, 2007
 P2007-194983                   Filed: January 20, 2006;             Eguchi
                                Published: August 2, 2007


 Publication                                 Date(s)                 Short Name
 Report of Rapporteur's         Published: September 18, 2006        TD135
 Meeting (Piscatawy, NJ,
 USA, 25 May 2006)_TD 135
 (WP 1/15)
 Living List for                Published: October 16, 2006          TD146
 Recommendation G.984.3
 Amendment 3_TD 146 (WP
 1/15)
 Draft revised G.984.3 (for     Published: February 3, 2008          TD507
 consent)_TD 507 R2
 (PLEN/15)
 SmartAX MA5603T Multi-         No later than December 01, 2009      MA5603T Feature
 service Access Module                                               Description
 V800R007C00 Feature
 Description Issue 01

              11.     727 Patent

       Huawei contends that the following prior art patents and publications anticipate and/or

render obvious one or more Asserted Claims of the 727 Patent under 35 U.S.C. §§ 102(a), 102(b),

and/or 102(e) (all pre-AIA), and/or 35 U.S.C. § 103.

 Patent Number                  Date of Publication / Application    Short Name
                                              / Issue
 U.S. 6,775,799                 Filed: March 17, 2000; Issued:       Giorgetta



                                               26
     Case 6:20-cv-00541-ADA Document 44-6 Filed 02/05/21 Page 28 of 74

                             CONFIDENTIAL
          SUBJECT TO ORDER GOVERNING PROCEEDINGS (DKT. NO. 22)

                                August 10, 2004
U.S. 5,699,348                  Filed: October 31, 1995; Published:   Baidon
                                December 16, 1997
U.S. 6,891,828                  Filed: June 30, 2000; Issued: May     Mahesh
                                10, 2005
U.S. 6,795,451                  Filed: March 17, 2000; Issued:        Giorgetta-451
                                September 21, 2004
U.S. 6,983,414                  Filed: March 30, 2001; Issued:        Duschatko
                                January 3, 2006
U.S. 7,197,052                  Filed: April 22, 2002; Issued:        Crocker
                                March 27, 2007
U.S. 2002/0108081               Filed: December 20, 2000;             Mitlin
                                Published: August 8, 2002
U.S. 2001/0055319               Filed: February 9, 2001; Published:   Quigley
                                December 27, 2001
U.S. 2001/0053225               Filed: January 29, 2001; Published:   Ohira
                                December 20, 2001
CA2301383                       Filed: March 20, 2000; Published:     Weis
                                October 13, 2000

Publication                                  Date(s)                  Short Name
ITU-T SG 13 – New               February 2001                         ITU-T SG 13
Recommendation on OTN
Transmission Performance
TR-005 – ADSL Network           March 1998                            TR-005
Element Management
G.826 – Error Performance       February 1999                         G.826 Error
Parameters and Objectives                                             Performance Parameters
for International, Constant
Bit Rate Digital Paths At Or
Above the Primary Rate
G.828 – Error Performance       March 2000                            G.828 Error
Parameters and Objectives                                             Performance Parameters
for International, Constant
Bit Rate Synchronous Digital
Paths
Definitions of Managed          August 1999                           Definitions of Managed
Objects for the ADSL Lines                                            Objects
Transmission of Framed          June 1995                             Transmission of Framed
ATM Cell Streams over                                                 ATM Cell Streams
Satellite: A Field Experiment
A Review of Error               July 1999                             Review of Error
Performance Models for                                                Performance Models
Satellite ATM Networks
Uses of In-Service              November 1989                         Uses of In-Service


                                              27
       Case 6:20-cv-00541-ADA Document 44-6 Filed 02/05/21 Page 29 of 74

                               CONFIDENTIAL
            SUBJECT TO ORDER GOVERNING PROCEEDINGS (DKT. NO. 22)

 Monitoring Information to                                            Monitoring
 Estimate Customer Service
 Quality
 DVB Interfaces to              Decemebr 1997                         DVP Interfaces
 Plesiochronous Digital
 Hierarchy (PDH) Networks
 DVB-T Single Chip              November 1998                         DVB-T
 Demodulator Application
 Note
 Working Document 11-99-        October 1999                          Working Document 11-
 10 (16)                                                              99-10

              12.     480 Patent

       Huawei contends that the following prior art patents and publications anticipate and/or

render obvious one or more Asserted Claims of the 480 Patent under 35 U.S.C. §§ 102(a), 102(b),

and/or 102(e) (all pre-AIA), and/or 35 U.S.C. § 103.

 Patent Number                  Date of Publication / Application     Short Name
                                               / Issue
 U.S. 2008/0002688              Filed: April 25, 2007;                Kim
                                Published: January 3, 2008
 U.S. 2007/0177630              Provisional filed: November 30,       Ranta
                                2005;
                                Published: August 2, 2007
 U.S. 2006/0256757              Provisional filed: April 26, 2005;    Kuusela
                                Published: November 16, 2006
 U.S. 2007/0291797              Filed: June 19, 2006;                 Rao
                                Published: December 20, 2007
 U.S. 2009/0022098              PCT filed: October 23, 2006;          Novak
                                Published: January 22, 2009
 U.S. 2010/0157916              Provisional filed: October 2, 2006;   Kim916
                                Published: June 24, 2010

 Publication                                  Date(s)                 Short Name
 TS36.321, V1.0.0 (2007-09)     Published: September 2007             TS36.321
 TS36.300, V8.1.0 (2007-06)     Dated: June 2007;                     TS36.300
                                Published: July 2007
 TS36.213, V8.0.0 (2007-09)     Published: September 2007             TS36.213
 R2-061900                      Published: June 22, 2006              CATT900
 R2-072401                      Published: June 22, 2007              Nokia401
 R2-070020                      Published: January 12, 2007           Nokia020
 R2-072741                      Published: June 22, 2007              LG741


                                               28
       Case 6:20-cv-00541-ADA Document 44-6 Filed 02/05/21 Page 30 of 74

                                CONFIDENTIAL
             SUBJECT TO ORDER GOVERNING PROCEEDINGS (DKT. NO. 22)

 R2-074183                        Published: October 2, 2007             Nokia183
 R2-070115                        Published: January 12, 2007            CATT115
 R2-070476                        Published: February 9, 2007            Nokia476
 R2-073912                        Published: October 2, 2007             Nokia912
 R2-073388                        Published: August 14, 2007             Samsung388
 R1-060591                        Published: February 7, 2006            Nokia591
 R2-074358                        Published: October 2, 2007             Philips358
 R1-074256                        Published: October 3, 2007             Philips256
 Principle and Performance of     Published: September 2007              Jiang
 Semi-persistent Scheduling
 for VoIP in LTE System
 HSDPA/HSUPA for UMTS             Published: May 2006                    Holma
 high speed radio access for
 mobile communications

        To the extent that any of the patents or publications above describe systems, apparatuses,

or methods that were implemented, built, used, or reduced to tangible form, Huawei reserves the

right to rely upon such systems, apparatuses, or methods as independent basis for prior art.

Citations to disclosures within these prior art systems should be construed to also comprise

citations to the corresponding functionality in the relevant system, apparatus, or method.

        On information and belief, each document or item listed above is prior art at least as early

as the dates set forth therein. Exhibits A-L include exemplary claim charts of certain prior art

references providing exemplary citations identifying where each limitation of each Asserted Claim

is found in the prior art.

        To the extent any limitation of any of the Asserted Claims is construed to have a similar

meaning, or to encompass similar feature(s) and/or function(s) with any other claim limitation of

any of the Asserted Claims, as apparently contended by Plaintiff in its Infringement Contentions,

or if later determined by the Court, and to the extent at least one chart in Exhibits A-L identifies

any prior art reference, or a portion thereof, as disclosing or teaching such similarly construed

claim limitation, such identified prior art reference, or the portion thereof, are incorporated by



                                                29
       Case 6:20-cv-00541-ADA Document 44-6 Filed 02/05/21 Page 31 of 74

                               CONFIDENTIAL
            SUBJECT TO ORDER GOVERNING PROCEEDINGS (DKT. NO. 22)

reference, and are part of Defendant’s Invalidity Contentions with respect to each of the Asserted

Claims that includes such similarly construed claim limitation.

       To the extent that they constitute prior art, Defendant reserves the right to rely upon foreign

counterparts of the U.S. patents and patent applications identified in Defendant’s Invalidity

Contentions; U.S. counterparts of foreign patents and patent applications identified in Defendant’s

Invalidity Contentions; U.S. and foreign patents and patent applications corresponding to articles

and publications identified in Defendant’s Invalidity Contentions; and any systems, products,

techniques, or prior inventions that relate to any references identified in Defendant’s Invalidity

Contentions.

       The charts in Exhibits A-L provide exemplary sections within the prior art references that

teach or suggest each and every element of the asserted claims. The references cited in the attached

charts either alone or in combination render the Asserted Claims anticipated and/or obvious.

       With regard to obviousness, the Supreme Court, in KSR International Co. v. Teleflex Inc.,

et al., 127 S. Ct. 1727, 1739 (2007) (“KSR”), held that a claimed invention can be obvious even if

there is no explicit teaching, suggestion, or motivation for combining the prior art to produce that

invention. Under KSR, patents that are based on new combinations of elements or components

already known in a technical field may be found to be obvious. Specifically, the Court in KSR

rejected a rigid application of the “teaching, suggestion, or motivation [to combine]” test. Id. at

1741. “In determining whether the subject matter of a patent claim is obvious, neither the

particular motivation nor the avowed purpose of the patentee controls. What matters is the

objective reach of the claim.” Id. at 1741-42. “Under the correct analysis, any need or problem

known in the field of endeavor at the time of invention and addressed by the patent can provide a

reason for combining the elements in the manner claimed.” Id. at 1742. In particular, the Supreme



                                                 30
       Case 6:20-cv-00541-ADA Document 44-6 Filed 02/05/21 Page 32 of 74

                               CONFIDENTIAL
            SUBJECT TO ORDER GOVERNING PROCEEDINGS (DKT. NO. 22)

Court emphasized the principle that “[t]he combination of familiar elements according to known

methods is likely to be obvious when it does no more than yield predictable results.” Id. at 1739.

A key inquiry is whether the “improvement is more than the predictable use of prior art elements

according to their established functions.” Id. at 1740.

       The rationale to combine or modify prior art references is significantly stronger when the

references seek to solve the same problem, come from the same field, and correspond well to each

other. In re Inland Steel Co., 265 F.3d 1354, 1362 (Fed. Cir. 2001). The Federal Circuit has held

that two references may be combined as invalidating art under similar circumstances, namely “[the

prior art] focus[es] on the same problem that the . . . patent addresses. Moreover, both [prior art

references] come from the same field. Finally, the solutions to the identified problems found in

the two references correspond well.” Id. at 1364.

       In view of the Supreme Court’s KSR decision, the PTO issued a set of Examination

Guidelines to its corps of Patent Examiners. See Examination Guidelines for Determining

Obviousness Under 35 U.S.C. § 103 in view of the Supreme Court Decision in KSR International

Co. v. Teleflex, Inc., 72 Fed. Reg. 57526 (October 10, 2007). Those Guidelines summarized the

KSR decision, and identified various rationales for finding a claim obvious, including those based

on other precedents. Those rationales include:

          (A) Combining prior art elements according to known methods to yield
          predictable results;

          (B) Simple substitution of one known element for another to obtain
          predictable results;

          (C) Use of known technique to improve similar devices (methods, or
          products) in the same way;

          (D) Applying a known technique to a known device (method, or product)
          ready for improvement to yield predictable results;

          (E) “Obvious to try” – choosing from a finite number of identified,

                                                 31
       Case 6:20-cv-00541-ADA Document 44-6 Filed 02/05/21 Page 33 of 74

                               CONFIDENTIAL
            SUBJECT TO ORDER GOVERNING PROCEEDINGS (DKT. NO. 22)

          predictable solutions, with a reasonable expectation of success;

          (F) Known work in one field of endeavor may prompt variations of it for
          use in either the same field or a different one based on design incentives
          or other market forces if the variations would have been predictable to one
          of ordinary skill in the art;

          (G) Some teaching, suggestion, or motivation in the prior art that would
          have led one of ordinary skill to modify the prior art reference or to
          combine prior art reference teachings to arrive at the claimed invention.

Id. at 57529.

       The alleged inventions of the Asserted Patents are obvious for one or more of the rationales

under KSR and set forth above. A POSITA at the time of the alleged inventions of the Asserted

Patents had reason to combine or modify one or more of the references listed and charted in

Exhibits A-L, or identified in the tables above, in light of the knowledge of a POSITA at the time

of the alleged inventions and information in the prior art cited herein. The references identified in

Exhibits A-L and in the tables above are all in the same field as the Asserted Patents. A POSITA

would have been motivated to combine any of the references cited in Exhibits A-L and would have

further recognized that combinations of these references would have improved similar systems

and methods in the same way. Additionally, a POSITA would recognize that the result of

combining two or more of these references would have yielded nothing more than the predictable

use of prior art elements according to their established functions. Further, a clear motivation

existed in the art at the time of the alleged inventions to combine the references identified in

Exhibits A-L to address any problems that the Asserted Patents sought to solve.

       In addition to the references identified in Exhibits A-L and in the tables above, Huawei

provides the following exemplary obviousness combinations. These exemplary obviousness

combinations are not to be construed to suggest that any reference or activity in the combinations

is not anticipatory on its own. These combinations are offered in the alternative and are should


                                                 32
      Case 6:20-cv-00541-ADA Document 44-6 Filed 02/05/21 Page 34 of 74

                               CONFIDENTIAL
            SUBJECT TO ORDER GOVERNING PROCEEDINGS (DKT. NO. 22)

only be construed as exemplary in nature as any prior art reference in the “Primary Prior Art”

column may be combined with any other reference in that column or any reference in the

“Combination Prior Art” column.



              1.     627 Patent

                               Exemplary Combinations
             Primary Prior art                      Combination Prior Art
 Kasdan                                   Bhandari. Suurballe, Jain-072, Voelker,
                                          Rajagopalan, Chaudhuri, Gan or Hjalmtysson
 Gan                                      Bhandari. Suurballe, Jain-072, Voelker,
                                          Rajagopalan, Chaudhuri, Kasdan or
                                          Hjalmtysson
 Ramamurthy                               Bhandari. Suurballe, Jain-072, Voelker,
                                          Rajagopalan, Chaudhuri, Callon, or
                                          Hjalmtysson
 Doverspike 671                           Bhandari. Suurballe, Jain-072, Voelker,
                                          Rajagopalan, Chaudhuri, Callon, or
                                          Hjalmtysson
 Allen                                    Bhandari. Suurballe, Jain-072, Voelker,
                                          Rajagopalan, Chaudhuri, or Hjalmtysson

              2.     713 Patent

                                Exemplary Combinations
              Primary Prior art                       Combination Prior Art
 Olson                                     Catalyst, Gai241, or Yamaya
 Yamaya                                    Catalyst, Gai241, or Olson
 Catalyst                                  Haviland, Gai241, Olson, or Yamaya
 Haviland                                  Gai241, Catalyst, Olson, or Yamaya
 Kodialam                                  Gai241, Catalyst, Olson, or Yamaya
 Brackett                                  Dennis or Witkowski

              3.     755 Patent

                                Exemplary Combinations
              Primary Prior art                      Combination Prior Art
 Sylvain                                   Doverspike 417, Shabtay 027, Shabtay 991,
                                           Lang, Jain-072, Owens, Marzo, Pointurier,
                                           Weil, Fant, Cedell, Charny, Hassink, or Lang
                                           II


                                             33
        Case 6:20-cv-00541-ADA Document 44-6 Filed 02/05/21 Page 35 of 74

                              CONFIDENTIAL
           SUBJECT TO ORDER GOVERNING PROCEEDINGS (DKT. NO. 22)

Doverspike 417                                 Sylvain , Shabtay 027, Shabtay 991, Lang,
                                               Jain-072, Owens, Marzo, Pointurier, Weil,
                                               Fant, Cedell, Charny, Hassink, or Lang II
Shabtay 027                                    Doverspike 417, Sylvain, Shabtay 991, Lang,
                                               Jain-072, Owens, Marzo, Pointurier, Weil,
                                               Fant, Cedell, Charny, Hassink, or Lang II
Lang                                           Sylvain , Shabtay 027, Shabtay 991,
                                               Doverspike 417, Jain-072, Owens, Marzo,
                                               Pointurier, Weil, Fant, Cedell, Charny,
                                               Hassink, or Lang II
Shabtay 991                                    Doverspike 417, Shabtay 027, Sylvain, Lang,
                                               Jain-072, Owens, Marzo, Pointurier, Weil,
                                               Fant, Cedell, Charny, Hassink, or Lang II
Owens                                          Sylvain , Shabtay 027, Shabtay 991, Lang,
                                               Jain-072, Marzo, Pointurier, Weil, Fant,
                                               Cedell, Charny, Hassink, or Lang II
Lang II                                        Sylvain , Shabtay 027, Shabtay 991, Lang, Jain
                                               072, Owens, Marzo, Pointurier, Weil, Fant,
                                               Cedell, Charny, Hassink

              4.    546 Patent

                                  Exemplary Combinations
              Primary Prior art                        Combination Prior Art
Kekic                                        Jain-834, Moghe, Niemi, Lin, Hansen,
                                             Barnard, Case, Wu, Reisacher, or Kastenholz
Kracht                                       Jain-834, Moghe, Niemi, Lin, Hansen,
                                             Barnard, Case, Wu, Reisacher, or Kastenholz
Ekstrom                                      Jain-834, Moghe, Niemi, Lin, Hansen,
                                             Barnard, Case, Wu, Reisacher, or Kastenholz
Wu                                           Jain-834, Moghe, Niemi, Lin, Hansen,
                                             Barnard, Case, Reisacher, or Kastenholz

              5.    512 Patent

                                Exemplary Combinations
              Primary Prior art                      Combination Prior Art
Halonen                                    Satt, Ramos, or Partain
Satt                                       Halonen, Ramos, or Partain

              6.    973 Patent

                                Exemplary Combinations
              Primary Prior art                     Combination Prior Art



                                            34
        Case 6:20-cv-00541-ADA Document 44-6 Filed 02/05/21 Page 36 of 74

                              CONFIDENTIAL
           SUBJECT TO ORDER GOVERNING PROCEEDINGS (DKT. NO. 22)

Hill                                            Lyon, Manning, Siva, Sterne, or IEEE 802.3-
                                                2005
Venables                                        Siva, Manning, Lyon, Sterne, or IEEE 802.3-
                                                2005
Lyon                                            Sterne, Hill, Manning, Siva, or IEEE 802.3-
                                                2005
Manning                                         Sterne, Hill, Lyon, Siva, or IEEE 802.3-2005
Feuerstraeter                                   Psounis or IEEE 802.3-2005

                7.     224 Patent

                                  Exemplary Combinations
                Primary Prior art                     Combination Prior Art
Ohlsson                                      Yong, Kim, TS 36.300, R3-072191, R3-
                                             082099, Narasima, or Kitazoe
Jeong                                        Yong, Kim, TS 36.300, R3-072191, R3-
                                             082099, Narasima, or Kitazoe

                8.     112 Patent

                                  Exemplary Combinations
                Primary Prior art                       Combination Prior Art
Bullock                                      Nicholls, Chang, Ohira, Vieregge, G.806,
                                             G.841, or G783
Ohira                                        Nicholls, Chang, Jacob , Gillett, G.806, G.841,
                                             or G783
Gillett                                      Jacob, Bullock, Vieregge, Ohira, Nicholls,
                                             Chang, G.806, G.841, or G783
Way                                          Ohira, Bullock, Gillett, Nicholls, Chang,
                                             Kitajima, Jacob, G.806, G.841, or G783
Vieregge                                     Ohira, Kitajima, Bullock, Nicholls, Chang,
                                             G.806, G.841, or G783
Barnard                                      Falcomato, Giorgetta, Soltysiak, G.806,
                                             G.841, or G783

                9.     199 Patent

                                  Exemplary Combinations
                Primary Prior art                     Combination Prior Art
Chen                                         CDMA2000 Specification, Puig-Oses, Dick
                                             872, Tao Chen, Youn-Sun Kim, Lee, Tao
                                             Chen-190, Rudolf, Hamalainen, Duan, or
                                             Zhou




                                              35
        Case 6:20-cv-00541-ADA Document 44-6 Filed 02/05/21 Page 37 of 74

                               CONFIDENTIAL
            SUBJECT TO ORDER GOVERNING PROCEEDINGS (DKT. NO. 22)

Rudolf                                         CDMA2000 Specification, Puig-Oses, Dick
                                               872, Tao Chen, Youn-Sun Kim, Lee, Tao
                                               Chen-190, Chen, Hamalainen, Duan, or Zhou
Hamalainen                                     CDMA2000 Specification, Puig-Oses, Dick
                                               872, Tao Chen, Youn-Sun Kim, Lee, Tao
                                               Chen-190, Chen, Rudolf, Duan, or Zhou

              10.   446 Patent

                                Exemplary Combinations
              Primary Prior art                      Combination Prior Art
O’Byrne                                    Bernard, Tyrrell, Vereen, Miyoshi, or
                                           Mizutani
Emery                                      Bernard, Tyrrell, Vereen, Miyoshi, O’Byrne,
                                           Liu, or Mizutani
Miyoshi                                    Liu, Bernard, Tyrrell, Vereen, O’Byrne,
                                           Emery, Mizutani, or DeLew
Mizutani                                   Bernard, Tyrrell, DeLew, Vereen, O’Byrne,
                                           Emery, or Miyoshi

              11.   727 Patent

                                  Exemplary Combinations
              Primary Prior art                         Combination Prior Art
Giorgetta                                    ITU-T SG 13, Quigley, TR-005, G.826, G.828,
                                             or DVP Interfaces
Quigley                                      ITU-T SG 13, TR-005, G.826, G.828, or DVP
                                             Interfaces
Ohira                                        ITU-T SG 13, Quigley, TR-005, G.826, G.828,
                                             or DVP Interfaces
ITU-T SG 13                                  DVB-T, Quigley, TR-005, G.826, G.828, or
                                             DVP Interfaces
DVB-T                                        ITU-T SG 13, TR-005, G.826, G.828, or DVP
                                             Interfaces

              12.   480 Patent

                                  Exemplary Combinations
              Primary Prior art                        Combination Prior Art
CATT183                                      Nokia476, Ranta, CATT115, or TS36.300
CATT115                                      Kuusela, Nokia476, Ranta, or TS36.300
Kuusela                                      Holma, Nokia401, CATT900, CATT183, or
                                             Nokia476
CATT900                                      Nokia401, TS36.300, TS36.321, Kuusela, or
                                             CATT183


                                            36
       Case 6:20-cv-00541-ADA Document 44-6 Filed 02/05/21 Page 38 of 74

                                 CONFIDENTIAL
              SUBJECT TO ORDER GOVERNING PROCEEDINGS (DKT. NO. 22)

 Kim916                                            Kuusela, Nokia476, LG741, or TS36.300
 Nokia591                                          Nokia476, Ranta, CATT115, TS36.300, or
                                                   CATT900

       A POSITA at the time of the alleged inventions of the Asserted Patents had reason to

combine or modify one or more of the references listed in the tables above, in light of the

knowledge of a POSITA at the time of the alleged inventions and information in the prior art cited

herein. The references identified in the tables above are all in the same field as the Asserted

Patents. A POSITA would have been motivated to combine any of the references cited in the

tables above and would have further recognized that combinations of these references would have

improved similar systems and methods in the same way. Additionally, a POSITA would recognize

that the result of combining two or more of these references would have yielded nothing more than

the predictable use of prior art elements according to their established functions. Further, a clear

motivation existed in the art at the time of the alleged inventions to combine the references

identified in the tables above to address any problems that the Asserted Patents sought to solve.

       In addition to being disclosed in prior art patents and printed publications, systems

disclosing the inventions as claimed or as asserted by Plaintiff were known to POSITAs. Below

is a list of prior art systems of which Defendants are currently aware that disclose the inventions

as claimed or as asserted by Plaintiff. Defendants intend to seek discovery on the specifics of the

below system art and other system art that may be discovered. Defendants reserve the right to

supplement these Invalidity Contentions on the discovery of relevant information relating to the

system art.

                 SunNet Manager, Sunsoft (1995)

                 OpenView, Hewlett Packard (1999)

                 Spectrum, Cabletron Systems (1998)



                                                37
       Case 6:20-cv-00541-ADA Document 44-6 Filed 02/05/21 Page 39 of 74

                               CONFIDENTIAL
            SUBJECT TO ORDER GOVERNING PROCEEDINGS (DKT. NO. 22)

                     WhatsUp Gold, Ipswitch, Inc. (2000)

                     Products and devices that utilized Ethernet Flow Control defined in 802.3x

                     TiMetra FlexPath, TiMetra (no later than 2003)

                     Cyclone Series, Applied Micro Circuits (no later than 2000)

                     Catalyst Series, Cisco System (no later than 1998)

                     OptiX 155/622, Huawei (no later than 2001)

                     Products and devices that utilized protection switching defined in ITU-T G
                      series

                     Products and devices that utilized flow control defined in IEEE 802.3

                     Products and devices that utilized Pseudowire emulation edge to edge (PWE3)
                      configuration defined in ITU-T Recommendations and/or IETF RFCs

                     SmartAX MA5600T series, including but not limited to MA5603T, Huawei (no
                      later than 2009)

       Thus, all of the limitations of the Asserted Claims of the Asserted Patents were known in

the art, and any differences between the subject matter of the Asserted Claims of the Asserted

Patents and the prior art are such that the subject matter as a whole would have been obvious at

the time the alleged inventions were made to a POSITA. Further, a POSITA would have been

motivated to combine elements of any of these and similar references, such as those identified in

the exhibits herein, and recognize that the combination of any of these references is a predictable

use of elements known in the art to solve a known problem and a use of known techniques to solve

a known problem in the same way.

       B.        Contentions Under 35 U.S.C. § 112 (pre-AIA)

                 1.        The 627 Patent

       Defendants contend that the Asserted Claims of the 627 Patent may be invalid under 35

U.S.C. § 112 (pre-AIA) for lacking a written description and/or enabling disclosure commensurate



                                                    38
       Case 6:20-cv-00541-ADA Document 44-6 Filed 02/05/21 Page 40 of 74

                               CONFIDENTIAL
            SUBJECT TO ORDER GOVERNING PROCEEDINGS (DKT. NO. 22)

with the alleged scope of the claims, and as being unduly vague and indefinite. The 627 Patent,

read in light of its specification and prosecution history, may fail to inform, with reasonable

certainty, those skilled in the art about the scope of the alleged invention. See Nautilus, Inc. v.

Biosig Instruments, Inc., 134 S. Ct. 2120 (2014). The 627 Patent may not enable a POSITA to

practice the full scope of the alleged invention claimed without undue experimentation. The 627

Patent further may not enable a POSITA to practice the scope of the alleged invention set forth in

Plaintiff’s Infringement Contentions. The 627 Patent also may fail to provide sufficient guidance

on aspects Plaintiff now asserts to be part of the alleged patented invention.

       In its Infringement Contentions, Plaintiff appears to construe the Asserted Claims such that

they may lack a corresponding disclosure in the patent specification and are different from what is

disclosed in the 627 Patent. Accordingly, there may be a zone of uncertainty concerning the

breadth and meaning of the claim terms such that a POSITA is unable to discern the scope of the

Asserted Claims with reasonable certainty. Accordingly, the Asserted Claims may be rendered

indefinite and lack adequate support within the meaning of 35 U.S.C. § 112 (pre-AIA).

       Specifically, based on the claim terms identified below, at least the following Asserted

Claims of the 627 Patent may be invalid under 35 U.S.C. § 112 (pre-AIA) as lacking a written

description and/or enabling disclosure commensurate with the alleged scope of the claims, and as

being indefinite:

                   “performing a SRG (shared risk group) topology transformation of the network
                    topology into a virtual topology which discourages the use of network resources
                    in any shared risk group determined in step b)” (claim 1)

                   “virtual topology” (claim 1)

                   for at least one shared risk group, determining if any of the at least one shared
                    risk group includes any of the first sequence of network resources(claim 1)

                   “node requiring SRG transformation” (claim 4)


                                                   39
Case 6:20-cv-00541-ADA Document 44-6 Filed 02/05/21 Page 41 of 74

                      CONFIDENTIAL
   SUBJECT TO ORDER GOVERNING PROCEEDINGS (DKT. NO. 22)

       “transforming the node requiring transformation into two interconnected nodes”
        (claim 4)

       “transforming any bi-directional link into the node requiring transformation”
        (claim 4)

       “performing a ND (node-disjointness) transformation of every node in the first
        path other than the Source node and the destination node.” (claim 6)

       “the ND transformation of a node which has not been SRG transformed” (claim
        7)

       “transforming the node into a respective interconnected pair of nodes, and
        providing for each such pair of nodes a respective forward unidirectional link and
        a respective reverse unidirectional link between the pair of nodes” (claim 7)

       “revising the at least one shared risk group to be less restrictive” (claim 22)

       “A processing platform-readable medium having code means stored thereon for
        instructing a processing platform to select multiple paths through a network
        represented by a network topology representing an interconnected set of network
        resources” (claim 29)

       “first code means for identifying a first path through the network topology from
        a source node to a destination node” (claim 29)

       “second code means adapted to, for at least one shared risk group, determine if
        any of the at least one shared risk group includes any of the first sequence of
        network resources” (claim 29)

       “third code means for performing a SRG (shared risk group) topology
        transformation of the network topology into a virtual topology which discourages
        the use of network resources in any shared risk group determined by the second
        code means” (claim 29)

       “fourth code means adapted to identify a second path through the virtual topology
        from the source node to the destination node” (claim 29)

       “means for maintaining or obtaining network topology information” (claim 30)

       “means for identifying a first path through the network topology from a source
        node to a destination node” (claim 30)

       “means adapted to, for at least one shared risk group, determine if any of the at
        least one shared risk group includes any of the first sequence of network
        resources” (claim 30)



                                       40
       Case 6:20-cv-00541-ADA Document 44-6 Filed 02/05/21 Page 42 of 74

                               CONFIDENTIAL
            SUBJECT TO ORDER GOVERNING PROCEEDINGS (DKT. NO. 22)

                      “means for performing a SRG (shared risk group) topology transformation of the
                       network topology into a virtual topology which discourages the use of network
                       resources in any shared risk group determined by the second code means” (claim
                       30)

                      “means adapted to identify a second path through the virtual topology from the
                       source node to the destination node” (claim 30)

       To the extent Defendants provide claim charts for prior art references that disclose the

limitations above, Defendants’ contentions are based on the apparent meaning of these limitations

provided by Plaintiff in its Infringement Contentions. By providing claim charts for prior art

references that disclose the limitations above, Defendants do not waive and specifically preserve

their contention that these limitations and the claims in which these limitations appear may lack a

written description and/or enabling disclosure consistent with the alleged scope of the claims and

may be indefinite, and therefore invalid.

                  2.        The 713 Patent

       Defendants contend that the Asserted Claims of the 713 Patent may be invalid under 35

U.S.C. § 112 (all pre-AIA) for lacking a written description and/or enabling disclosure

commensurate with the alleged scope of the claims, and as being unduly vague and indefinite. The

713 Patent, read in light of its specification and prosecution history, may fail to inform, with

reasonable certainty, those skilled in the art about the scope of the alleged invention. See Nautilus,

Inc. v. Biosig Instruments, Inc., 134 S. Ct. 2120 (2014). The 713 Patent may not enable a POSITA

to practice the full scope of the alleged invention claimed without undue experimentation. The

713 Patent further may not enable a POSITA to practice the scope of the alleged invention set forth

in Plaintiff’s Infringement Contentions. The 713 Patent also may fail to provide sufficient

guidance on aspects Plaintiff now asserts to be part of the alleged patented invention.




                                                    41
        Case 6:20-cv-00541-ADA Document 44-6 Filed 02/05/21 Page 43 of 74

                               CONFIDENTIAL
            SUBJECT TO ORDER GOVERNING PROCEEDINGS (DKT. NO. 22)

        In its Infringement Contentions, Plaintiff appears to construe the Asserted Patent claims

such that they may lack a corresponding disclosure in the patent specification and are different

from what is disclosed in the 713 Patent. Accordingly, there may be a zone of uncertainty

concerning the breadth and meaning of the claim terms such that a POSITA is unable to discern

the scope of the Asserted Claims with reasonable certainty. Accordingly, the Asserted Claims

may be rendered indefinite and lack adequate support within the meaning of 35 U.S.C. § 112 (pre-

AIA).

        Specifically, based on the claim terms identified below, at least the following Asserted

Claims of the 713 Patent may be invalid under 35 U.S.C. § 112 (pre-AIA) as lacking a written

description and/or enabling disclosure commensurate with the alleged scope of the claims, and as

being indefinite:

                   “the switch fabric is configured to switch data having a destination address
                    associated with a logical port associated with the second fabric access device to
                    a link associated with the first fabric access device” (claim 5)

                   “the switch fabric is further configured to include with the data a port address
                    associated with the second fabric access device and the first fabric access device
                    is configured to recognize from the port address that the data is associated with
                    the second fabric access device and send the data to the second fabric access
                    device via the second system interface” (claim 6)

        To the extent Defendants provide claim charts for prior art references that disclose the

limitations above, Defendants’ contentions are based on the apparent meaning of these limitations

provided by Plaintiff in its Infringement Contentions. By providing claim charts for prior art

references that disclose the limitations above, Defendants do not waive and specifically preserve

their contention that these limitations and the claims in which these limitations appear may lack a

written description and/or enabling disclosure consistent with the alleged scope of the claims and

may be indefinite, and therefore invalid.



                                                  42
        Case 6:20-cv-00541-ADA Document 44-6 Filed 02/05/21 Page 44 of 74

                               CONFIDENTIAL
            SUBJECT TO ORDER GOVERNING PROCEEDINGS (DKT. NO. 22)

                  3.        The 755 Patent

        Defendants contend that the Asserted Claims of the 755 Patent may be invalid under 35

U.S.C. § 112 (all pre-AIA) for lacking a written description and/or enabling disclosure

commensurate with the alleged scope of the claims, and as being unduly vague and indefinite. The

713 Patent, read in light of its specification and prosecution history, may fail to inform, with

reasonable certainty, those skilled in the art about the scope of the alleged invention. See Nautilus,

Inc. v. Biosig Instruments, Inc., 134 S. Ct. 2120 (2014). The 755 Patent may not enable a POSITA

to practice the full scope of the alleged invention claimed without undue experimentation. The

755 Patent further may not enable a POSITA to practice the scope of the alleged invention set forth

in Plaintiff’s Infringement Contentions. The 755 Patent also may fail to provide sufficient

guidance on aspects Plaintiff now asserts to be part of the alleged patented invention.

        In its Infringement Contentions, Plaintiff appears to construe the Asserted Patent claims

such that they may lack a corresponding disclosure in the patent specification and are different

from what is disclosed in the 755 Patent. Accordingly, there may be a zone of uncertainty

concerning the breadth and meaning of the claim terms such that a POSITA is unable to discern

the scope of the Asserted Claims with reasonable certainty. Accordingly, the Asserted Claims

may be rendered indefinite and lack adequate support within the meaning of 35 U.S.C. § 112 (pre-

AIA).

        Specifically, based on the claim terms identified below, at least the following Asserted

Claims of the 755 Patent may be invalid under 35 U.S.C. § 112 (pre-AIA) as lacking a written

description and/or enabling disclosure commensurate with the alleged scope of the claims, and as

being indefinite:

                      “re-route traffic traveling along a bi-directional LSP in a forward direction to an
                       alternate path in the forward direction” (claims 1, 13)


                                                      43
Case 6:20-cv-00541-ADA Document 44-6 Filed 02/05/21 Page 45 of 74

                      CONFIDENTIAL
   SUBJECT TO ORDER GOVERNING PROCEEDINGS (DKT. NO. 22)

       “an originating network device” (claim 1)

       “switch over message” (claims 1, 5)

       “alternate path in the forward direction” (claim 1)

       “re-routing traffic traveling along the bi-directional LSP in a backward direction
        to the alternate path in the backward direction” (claim 1)

       “re-route traffic traveling along the bi-directional LSP in the backwards direction
        to the alternate path in the backwards direction based on the switch over
        message.” (claims 5, 8)

       “means for receiving the switch over message” (claim 8)

       “means for re-routing traffic traveling along the bi-directional LSP in the
        backwards direction to the alternate path in the backwards direction based on the
        switch over message” (claim 8)

       “re-routing traffic traveling along a bi-directional LSP in a forward direction to
        an alternate path in the forward direction” (claim 13)

       “transmitting a Switch over message along the alternate path in the forward
        direction to a merging network device responsible for re-routing traffic traveling
        along the bi-directional LSP in a backward direction to the alternate path in the
        backward direction” (claim 13)

       “receiving the Switch over message; and re-routing traffic traveling along the bi-
        directional LSP in the backwards direction to the alternate path in the backwards
        direction based on the Switch over message” (claim 16)

       “receive traffic traveling along a bi-directional LSP in a forward direction to an
        alternate path in the forward direction” (claim 18)

       “receiving a Switch over message along the alternative path in the forward
        direction; and re-routing traffic traveling along a bi-directional LSP in a
        backwards direction to an alternate path in the backwards direction based on the
        switch over message” (claim 18)

       “means for re-routing traffic traveling along a bi-directional LSP in a forward
        direction to an alternate path in the forward direction” (claim 20)
       “means for transmitting a Switch over message along the alternate path in the

                                       44
       Case 6:20-cv-00541-ADA Document 44-6 Filed 02/05/21 Page 46 of 74

                               CONFIDENTIAL
            SUBJECT TO ORDER GOVERNING PROCEEDINGS (DKT. NO. 22)

                       forward direction to a merging network device responsible for re-routing traffic
                       traveling along the bi-directional LSP in a backward direction to the alternate
                       path in the backward direction” (claim 20)

                      “means for receiving traffic traveling along a bi-directional LSP in a forward
                       direction to an alternate path in the forward direction; receiving a switch over
                       message along the alternative path in the forward direction” (claim 23)

                      “means for re-routing traffic traveling along a bi-directional LSP in a forward
                       direction to an alternate path in the forward direction” (claims 23, 25)

                      “means for transmitting a switch over message, along the alternate path in the
                       forward direction, for re-routing traffic traveling along the bi-directional LSP in
                       a backward direction” (claims 23, 25)

                      “means for re-routing traffic traveling along the bi-directional LSP in a
                       backwards direction to the same alternate path in the backwards direction based
                       on the switch over message” (claims 23, 25)

       To the extent Defendants provide claim charts for prior art references that disclose the

limitations above, Defendants’ contentions are based on the apparent meaning of these limitations

provided by Plaintiff in its Infringement Contentions. By providing claim charts for prior art

references that disclose the limitations above, Defendants do not waive and specifically preserve

their contention that these limitations and the claims in which these limitations appear may lack a

written description and/or enabling disclosure consistent with the alleged scope of the claims and

may be indefinite, and therefore invalid.

                  4.        The 546 Patent

       Defendants contend that the Asserted Claims of the 546 Patent may be invalid under 35

U.S.C. § 112 (all pre-AIA) as lacking a written description and/or enabling disclosure

commensurate with the alleged scope of the claims, and as being unduly vague and indefinite. The

546 Patent, read in light of its specification and prosecution history, may fail to inform, with

reasonable certainty, those skilled in the art about the scope of the alleged invention. See Nautilus,


                                                      45
        Case 6:20-cv-00541-ADA Document 44-6 Filed 02/05/21 Page 47 of 74

                               CONFIDENTIAL
            SUBJECT TO ORDER GOVERNING PROCEEDINGS (DKT. NO. 22)

Inc. v. Biosig Instruments, Inc., 134 S. Ct. 2120 (2014). The 546 Patent may not enable a POSITA

to practice the full scope of the alleged invention claimed without undue experimentation. The

546 Patent further may not enable a POSITA to practice the scope of the alleged invention set forth

in Plaintiff’s Infringement Contentions. The 546 Patent also may fail to provide sufficient

guidance on aspects Plaintiff now asserts to be part of the alleged patented invention.

        In its Infringement Contentions, Plaintiff appears to construe the Asserted Patent claims

such that they may lack a corresponding disclosure in the patent specification and are different

from what is disclosed in the 546 Patent. Accordingly, there may be a zone of uncertainty

concerning the breadth and meaning of the claim terms such that a POSITA is unable to discern

the scope of the Asserted Claims with reasonable certainty. Accordingly, the Asserted Claims

may be rendered indefinite and lack adequate support within the meaning of 35 U.S.C. § 112 (pre-

AIA).

        Specifically, based on the claim terms identified below, at least the following Asserted

Claims of the 546 Patent may be invalid under 35 U.S.C. § 112 (pre-AIA) as lacking a written

description and/or enabling disclosure commensurate with the alleged scope of the claims, and as

being indefinite:

                   “automatic discovery of network devices” (claim 1)

                   “receiving a first appropriate response from a first device associated with said
                    first network address” (claim 1)

                   “determining if said first device provides routing capabilities” (claim 1)

                   “making said first device available for selection for management by a network
                    management system” (claim 1)

        To the extent Defendants provide claim charts for prior art references that disclose the

limitations above, Defendants’ contentions are based on the apparent meaning of these limitations

                                                   46
        Case 6:20-cv-00541-ADA Document 44-6 Filed 02/05/21 Page 48 of 74

                               CONFIDENTIAL
            SUBJECT TO ORDER GOVERNING PROCEEDINGS (DKT. NO. 22)

provided by Plaintiff in its Infringement Contentions. By providing claim charts for prior art

references that disclose the limitations above, Defendants do not waive and specifically preserve

their contention that these limitations and the claims in which these limitations appear may lack a

written description and/or enabling disclosure consistent with the alleged scope of the claims and

may be indefinite, and therefore invalid.

               5.      The 512 Patent

        Defendants contend that the Asserted Claims of the 512 Patent may be invalid under 35

U.S.C. § 112 (all pre-AIA) as lacking a written description and/or enabling disclosure

commensurate with the alleged scope of the claims, and as being unduly vague and indefinite. The

512 Patent, read in light of its specification and prosecution history, may fail to inform, with

reasonable certainty, those skilled in the art about the scope of the alleged invention. See Nautilus,

Inc. v. Biosig Instruments, Inc., 134 S. Ct. 2120 (2014). The 512 Patent may not enable a POSITA

to practice the full scope of the alleged invention claimed without undue experimentation. The

512 Patent further may not enable a POSITA to practice the scope of the alleged invention set forth

in Plaintiff’s Infringement Contentions. The 512 Patent also may fail to provide sufficient

guidance on aspects Plaintiff now asserts to be part of the alleged patented invention.

        In its Infringement Contentions, Plaintiff appears to construe the Asserted Patent claims

such that they may lack a corresponding disclosure in the patent specification and are different

from what is disclosed in the 512 Patent. Accordingly, there may be a zone of uncertainty

concerning the breadth and meaning of the claim terms such that a POSITA is unable to discern

the scope of the Asserted Claims with reasonable certainty. Accordingly, the Asserted Claims

may be rendered indefinite and lack adequate support within the meaning of 35 U.S.C. § 112 (pre-

AIA).



                                                 47
       Case 6:20-cv-00541-ADA Document 44-6 Filed 02/05/21 Page 49 of 74

                               CONFIDENTIAL
            SUBJECT TO ORDER GOVERNING PROCEEDINGS (DKT. NO. 22)

       Specifically, based on the claim terms identified below, at least the following Asserted

Claims of the 512 Patent may be invalid under 35 U.S.C. § 112 (pre-AIA) as lacking a written

description and/or enabling disclosure commensurate with the alleged scope of the claims, and as

being indefinite:

                   “receiving transport capacity information on a transport network, the transport
                    network used to connect base stations of a radio network to a core network,
                    comprising a transport capacity limit for the radio cell based on the transport
                    capacity information” (claim 1)

                   “a transport capacity limit (for a/the radio cell)” (claims 1, 11, 22, 23, 24, and 27)

                   “a transport load of the transport network, the transport load of a connection from
                    one base station of the radio network to another base station of the radio network”
                    (claim 3 and 13)

                   “the transport capacity limit of a radio cell” (claims 6 and 7)

                   “wherein the adjusted radio capacity information on the radio cell is used when
                    handling base station admission requests” (claims 9 and 16)

                   “the radio cell” (claims 11 and 27)

                   “the radio resources” (claims 11 and 22)

                   “the transport network resources” (claims 11 and 24)

                   “the available radio capacity of the radio cell” (claim 18)

                   “the transport resource management unit is configured to determine a transport
                    capacity limit for a radio cell based on the transport capacity information and to
                    signal the transport capacity limit to the at least one base station to adjust the
                    radio capacity information based on the transport capacity limit and to signal the
                    adjusted radio capacity information to the radio resource management unit to
                    manage radio resources of the radio network by using the signalled adjusted radio
                    capacity information” (claim 22)

                   “the radio network” (claim 22)



                                                    48
       Case 6:20-cv-00541-ADA Document 44-6 Filed 02/05/21 Page 50 of 74

                               CONFIDENTIAL
            SUBJECT TO ORDER GOVERNING PROCEEDINGS (DKT. NO. 22)

                “the transport capacity information” (claim 23)

                “adjust the radio capacity information on the radio cell based on a transport
                 capacity limit determined based on the transport capacity information and
                 signalled from the transport resource management unit . . . wherein the apparatus
                 is a base station comprising the transport resource management unit” (claims 24
                 and 26)

                “signal the adjusted radio capacity information on the radio cell to the radio
                 resource management unit for managing the radio resources by using the adjusted
                 radio capacity information . . . wherein the apparatus is a base station comprising
                 the radio resource management unit” (claims 24 and 25)

                “signal the adjusted radio capacity information on the radio cell to the radio
                 resource management unit for managing the radio resources by using the adjusted
                 radio capacity information” (claim 24)

                “An apparatus, comprising: a radio resource management unit . . . a transport
                 resource management unit . . . wherein the transport resource management unit
                 is configured to signal the transport capacity limit of the radio cell to the
                 apparatus . . . wherein the apparatus is configured to signal the adjusted radio
                 capacity information on the radio cell to the radio resource management unit to
                 be used in managing radio resources” (claim 27);

                “the transport network” (claim 27)

                “receiving transport capacity information on a transport network, …, comprising
                 a transport capacity limit for the radio cell based on the transport capacity
                 information” (claim 1)

       To the extent Defendants provide claim charts for prior art references that disclose the

limitations above, Defendants’ contentions are based on the apparent meaning of these limitations

provided by Plaintiff in its Infringement Contentions. By providing claim charts for prior art

references that disclose the limitations above, Defendants do not waive and specifically preserve

their contention that these limitations and the claims in which these limitations appear may lack a

written description and/or enabling disclosure consistent with the alleged scope of the claims and

may be indefinite, and therefore invalid.


                                                49
        Case 6:20-cv-00541-ADA Document 44-6 Filed 02/05/21 Page 51 of 74

                               CONFIDENTIAL
            SUBJECT TO ORDER GOVERNING PROCEEDINGS (DKT. NO. 22)

                  6.        The 973 Patent

        Defendants contend that the Asserted Claims of the 973 Patent may be invalid under 35

U.S.C. § 112 (all pre-AIA) as lacking a written description and/or enabling disclosure

commensurate with the alleged scope of the claims, and as being unduly vague and indefinite. The

973 Patent, read in light of its specification and prosecution history, may fail to inform, with

reasonable certainty, those skilled in the art about the scope of the alleged invention. See Nautilus,

Inc. v. Biosig Instruments, Inc., 134 S. Ct. 2120 (2014). The 973 Patent may not enable a POSITA

to practice the full scope of the alleged invention claimed without undue experimentation. The

973 Patent further may not enable a POSITA to practice the scope of the alleged invention set forth

in Plaintiff’s Infringement Contentions. The 973 Patent also may fail to provide sufficient

guidance on aspects Plaintiff now asserts to be part of the alleged patented invention.

        In its Infringement Contentions, Plaintiff appears to construe the Asserted Patent claims

such that they may lack a corresponding disclosure in the patent specification and are different

from what is disclosed in the 973 Patent. Accordingly, there may be a zone of uncertainty

concerning the breadth and meaning of the claim terms such that a POSITA is unable to discern

the scope of the Asserted Claims with reasonable certainty. Accordingly, the Asserted Claims

may be rendered indefinite and lack adequate support within the meaning of 35 U.S.C. § 112 (pre-

AIA).

        Specifically, based on the claim terms identified below, at least the following Asserted

Claims of the 973 Patent may be invalid under 35 U.S.C. § 112 (pre-AIA) as lacking a written

description and/or enabling disclosure commensurate with the alleged scope of the claims, and as

being indefinite:

                      “A method for incorporating a queuing device as a lossless processing stage in a
                       network device in a communications network between an upstream device and a


                                                     50
       Case 6:20-cv-00541-ADA Document 44-6 Filed 02/05/21 Page 52 of 74

                               CONFIDENTIAL
            SUBJECT TO ORDER GOVERNING PROCEEDINGS (DKT. NO. 22)

                 downstream device in the network device, comprising: . . . the queuing device
                 acts as a discard point by discarding packets when the queue is full . . . sending a
                 message to the upstream device to reduce a rate at which packets are sent to the
                 queuing device to prevent the queue from filling, thereby preventing packet
                 discarding and loss by the queuing device” (claim 1)

                 “sending the message from the upstream device to an upstream network device
                 to thereby control a rate at which the upstream device receives packets from the
                 upstream network device” (claim 1)

                “A system for incorporating a queuing device as a lossless processing stage in a
                 network device in a communications network between an upstream device and a
                 downstream device in the network device, the system comprising: . . . the queuing
                 device acts as a discard point by discarding packets when the queue is full . . .
                 sending a message to the upstream device to reduce a rate at which packets are
                 sent to the queuing device to prevent the queue from filling, thereby preventing
                 packet discarding and loss by the queuing device” (claim 9)

                 “a module for monitoring a depth of a queue in the queuing device, wherein the
                 queue receives packets from the upstream device within the network device and
                 the queuing device acts as a discard point by discarding packets when the queue
                 is full, wherein the upstream device is a traffic manager” (claim 9)

                “a module for, if the depth of the queue passes a predetermined threshold, sending
                 a message to the upstream device to reduce a rate at which packets are sent to the
                 queuing device to prevent the queue from filling, thereby preventing packet
                 discarding and loss by the queuing device” (claim 9)

                “a module for sending a message reporting the depth of the queue to the upstream
                 device to thereby enable the upstream device to determine whether to reduce or
                 increase the rate at which the upstream device sends packets to the queuing
                 device” (claim 9)

                “a module for sending the message from the e stream device to an upstream
                 network device to thereby control a rate at which the upstream device receives
                 packets from the upstream network device” (claim 9)

       To the extent Defendants provide claim charts for prior art references that disclose the

limitations above, Defendants’ contentions are based on the apparent meaning of these limitations

provided by Plaintiff in its Infringement Contentions. By providing claim charts for prior art

references that disclose the limitations above, Defendants do not waive and specifically preserve

                                                51
        Case 6:20-cv-00541-ADA Document 44-6 Filed 02/05/21 Page 53 of 74

                               CONFIDENTIAL
            SUBJECT TO ORDER GOVERNING PROCEEDINGS (DKT. NO. 22)

their contention that these limitations and the claims in which these limitations appear may lack a

written description and/or enabling disclosure consistent with the alleged scope of the claims and

may be indefinite, and therefore invalid.

               7.      The 224 Patent

        Defendants contend that the Asserted Claims of the 224 Patent may be invalid under 35

U.S.C. § 112 (all pre-AIA) as lacking a written description and/or enabling disclosure

commensurate with the alleged scope of the claims, and as being unduly vague and indefinite. The

224 Patent, read in light of its specification and prosecution history, may fail to inform, with

reasonable certainty, those skilled in the art about the scope of the alleged invention. See Nautilus,

Inc. v. Biosig Instruments, Inc., 134 S. Ct. 2120 (2014). The 224 Patent may not enable a POSITA

to practice the full scope of the alleged invention claimed without undue experimentation. The

224 Patent further may not enable a POSITA to practice the scope of the alleged invention set forth

in Plaintiff’s Infringement Contentions. The 224 Patent also may fail to provide sufficient

guidance on aspects Plaintiff now asserts to be part of the alleged patented invention.

        In its Infringement Contentions, Plaintiff appears to construe the Asserted Patent claims

such that they may lack a corresponding disclosure in the patent specification and are different

from what is disclosed in the 224 Patent. Accordingly, there may be a zone of uncertainty

concerning the breadth and meaning of the claim terms such that a POSITA is unable to discern

the scope of the Asserted Claims with reasonable certainty. Accordingly, the Asserted Claims

may be rendered indefinite and lack adequate support within the meaning of 35 U.S.C. § 112 (pre-

AIA).

        Specifically, based on the claim terms identified below, at least the following Asserted

Claims of the 224 Patent may be invalid under 35 U.S.C. § 112 (pre-AIA) as lacking a written



                                                 52
       Case 6:20-cv-00541-ADA Document 44-6 Filed 02/05/21 Page 54 of 74

                               CONFIDENTIAL
            SUBJECT TO ORDER GOVERNING PROCEEDINGS (DKT. NO. 22)

description and/or enabling disclosure commensurate with the alleged scope of the claims, and as

being indefinite:

                   “first measurement report containing an evaluation of signal quality from at least
                    one candidate base station of said plurality of base stations for a handover” (claim
                    1)

                   “initiating a first handover preparation by transmitting a first request to said first
                    candidate base station” (claim 1)

                   “determining if said first handover preparation has failed” (claim 1)

                   “selecting a set of candidate base stations including at least some of said
                    candidate base stations identified in said first measurement report” (claim 1)

                   “initiating a second handover preparation” (claim 1)

                   “said first and second request are indicative of a set of radio bearers used by said
                    user equipment” (claim 1)

                   “said second measurement report containing a second evaluation of signal quality
                    of at least one of said set of candidate base stations” (claim 1)

                   “statistics data collected from previous handover preparations related to said base
                    station” (claim 4)

                   “sending a third handover preparation to at least an alternative candidate base
                    station from said third measurement report” (claim 6)

                   “wherein said target base station is selected from said subset of candidate base
                    stations which has accepted supporting said set of radio bearers being used by
                    said user equipment” (claim 7)

                   “wherein said target base station is selected from said subset of candidate base
                    stations which have accepted supporting a maximum number of radio bearers
                    from said set of radio bearers being used by said user equipment” (claim 10)

                   “selecting said target base station from statistics collected from previous
                    handover preparations” (claim 13)

       To the extent Defendants provide claim charts for prior art references that disclose the


                                                    53
       Case 6:20-cv-00541-ADA Document 44-6 Filed 02/05/21 Page 55 of 74

                               CONFIDENTIAL
            SUBJECT TO ORDER GOVERNING PROCEEDINGS (DKT. NO. 22)

limitations above, Defendants’ contentions are based on the apparent meaning of these limitations

provided by Plaintiff in its Infringement Contentions. By providing claim charts for prior art

references that disclose the limitations above, Defendants do not waive and specifically preserve

their contention that these limitations and the claims in which these limitations appear may lack a

written description and/or enabling disclosure consistent with the alleged scope of the claims and

may be indefinite, and therefore invalid.

               8.      The 112 Patent

       Defendants contend that the Asserted Claims of the 112 Patent may be invalid under 35

U.S.C. § 112 (all pre-AIA) as lacking a written description and/or enabling disclosure

commensurate with the alleged scope of the claims, and as being unduly vague and indefinite. The

112 Patent, read in light of its specification and prosecution history, may fail to inform, with

reasonable certainty, those skilled in the art about the scope of the alleged invention. See Nautilus,

Inc. v. Biosig Instruments, Inc., 134 S. Ct. 2120 (2014). The 112 Patent may not enable a POSITA

to practice the full scope of the alleged invention claimed without undue experimentation. The

112 Patent further may not enable a POSITA to practice the scope of the alleged invention set forth

in Plaintiff’s Infringement Contentions. The 112 Patent also may fail to provide sufficient

guidance on aspects Plaintiff now asserts to be part of the alleged patented invention.

       In its Infringement Contentions, Plaintiff appears to construe the Asserted Patent claims

such that they may lack a corresponding disclosure in the patent specification and are different

from what is disclosed in the 112 Patent. Accordingly, there may be a zone of uncertainty

concerning the breadth and meaning of the claim terms such that a POSITA is unable to discern

the scope of the Asserted Claims with reasonable certainty. Accordingly, the Asserted Claims




                                                 54
        Case 6:20-cv-00541-ADA Document 44-6 Filed 02/05/21 Page 56 of 74

                               CONFIDENTIAL
            SUBJECT TO ORDER GOVERNING PROCEEDINGS (DKT. NO. 22)

may be rendered indefinite and lack adequate support within the meaning of 35 U.S.C. § 112 (pre-

AIA).

        Specifically, based on the claim terms identified below, at least the following Asserted

Claims of the 112 Patent may be invalid under 35 U.S.C. § 112 (pre-AIA) as lacking a written

description and/or enabling disclosure commensurate with the alleged scope of the claims, and as

being indefinite:

                      “(c) analyzing said BER values using a BER hysteresis algorithm to check for an
                       indication of BER degradation. . .” (claims 1 and 11)

                      “in response to a determination that each of said recent ones of said collected
                       BER values exceeds the predetermined BER threshold level, determining
                       whether said collected BER values worsen over time” (claims 1 and 11)

                      “(d) switching a transmission port in response to said indication of BER
                       degradation” (claims 1 and 11)

                      “An optical switch comprising a processor in a memory” (claim 11)

        To the extent Defendants provide claim charts for prior art references that disclose the

limitations above, Defendants’ contentions are based on the apparent meaning of these limitations

provided by Plaintiff in its Infringement Contentions. By providing claim charts for prior art

references that disclose the limitations above, Defendants do not waive and specifically preserve

their contention that these limitations and the claims in which these limitations appear may lack a

written description and/or enabling disclosure with the alleged scope of the claims and may be

indefinite, and therefore invalid.

                  9.        The 199 Patent

        Defendants contend that the Asserted Claims of the 199 Patent may be invalid under 35

U.S.C. § 112 (all pre-AIA) as lacking a written description and/or enabling disclosure

commensurate with the alleged scope of the claims, and as being unduly vague and indefinite. The


                                                    55
        Case 6:20-cv-00541-ADA Document 44-6 Filed 02/05/21 Page 57 of 74

                               CONFIDENTIAL
            SUBJECT TO ORDER GOVERNING PROCEEDINGS (DKT. NO. 22)

199 Patent, read in light of its specification and prosecution history, may fail to inform, with

reasonable certainty, those skilled in the art about the scope of the alleged invention. See Nautilus,

Inc. v. Biosig Instruments, Inc., 134 S. Ct. 2120 (2014). The 199 Patent may not enable a POSITA

to practice the full scope of the alleged invention claimed without undue experimentation. The

199 Patent further may not enable a POSITA to practice the scope of the alleged invention set forth

in Plaintiff’s Infringement Contentions. The 199 Patent also may fail to provide sufficient

guidance on aspects Plaintiff now asserts to be part of the alleged patented invention.

        In its Infringement Contentions, Plaintiff appears to construe the Asserted Patent claims

such that they may lack a corresponding disclosure in the patent specification and are different

from what is disclosed in the 199 Patent. Accordingly, there may be a zone of uncertainty

concerning the breadth and meaning of the claim terms such that a POSITA is unable to discern

the scope of the Asserted Claims with reasonable certainty. Accordingly, the Asserted Claims

may be rendered indefinite and lack adequate support within the meaning of 35 U.S.C. § 112 (pre-

AIA).

        Specifically, based on the claim terms identified below, at least the following Asserted

Claims of the 199 Patent may be invalid under 35 U.S.C. § 112 (pre-AIA) as lacking a written

description and/or enabling disclosure commensurate with the alleged scope of the claims, and as

being indefinite:

                   “generating quality metrics from a decoding process for a received channel
                    quality indicator (CQI)” (claim 1)

                   “the long-term soft decision quality metrics are generated by filtering frame
                    based quality metrics over a plurality of frames” (claim 1)

                   “determining whether to dynamically adjust a CQI channel configuration based
                    on the comparison” (claim 1)



                                                 56
       Case 6:20-cv-00541-ADA Document 44-6 Filed 02/05/21 Page 58 of 74

                               CONFIDENTIAL
            SUBJECT TO ORDER GOVERNING PROCEEDINGS (DKT. NO. 22)

                “generating the short-term quality metrics by accumulating a plurality of quality
                 information from the decoding process over a CQI frame” (claim 5)

                “means for generating soft decision quality metrics from a decoding process for
                 a received channel quality indicator (CQI)” (claim 9)

                “means for comparing at least one of quality metrics to a quality setting” (claim
                 9)

                “means for determining whether to dynamically adjust a CQI channel
                 configuration based on the comparison” (claim 9)

                “the means for comparing compares one of the short-term quality metrics to the
                 threshold quality setting” (claim 11)

                “the means for comparing compares one of the long-term quality metrics to the
                 threshold quality setting” (claims 10, 12)

                “the means for generating quality metrics comprising a means for generating the
                 short-term quality metrics by accumulating a plurality of quality information
                 from the decoding process over a CQI frame” (claim 13)

                “generating quality soft decision metrics in a decoding process associated with a
                 quality of the received channel quality indicator (CQI)” (claim 15)

                “determining whether to dynamically adjust at least one of a mode setting, a
                 reverse link outer loop power control setting, or a repetition factor based on the
                 comparison” (claim 15)

                “generating long-term metrics by accumulating a plurality of quality metrics over
                 a period of more than one frames” (claim 15)

       To the extent Defendants provide claim charts for prior art references that disclose the

limitations above, Defendants’ contentions are based on the apparent meaning of these limitations

provided by Plaintiff in its Infringement Contentions. By providing claim charts for prior art

references that disclose the limitations above, Defendants do not waive and specifically preserve

their contention that these limitations and the claims in which these limitations appear may lack a



                                                57
        Case 6:20-cv-00541-ADA Document 44-6 Filed 02/05/21 Page 59 of 74

                               CONFIDENTIAL
            SUBJECT TO ORDER GOVERNING PROCEEDINGS (DKT. NO. 22)

written description and/or enabling disclosure with the alleged scope of the claims and may be

indefinite, and therefore invalid.

               10.     The 446 Patent

        Defendants contend that the Asserted Claims of the 446 Patent may be invalid under 35

U.S.C. § 112 (all pre-AIA) as lacking a written description and/or enabling disclosure

commensurate with the alleged scope of the claims, and as being unduly vague and indefinite. The

446 Patent, read in light of its specification and prosecution history, may fail to inform, with

reasonable certainty, those skilled in the art about the scope of the alleged invention. See Nautilus,

Inc. v. Biosig Instruments, Inc., 134 S. Ct. 2120 (2014). The 446 Patent may not enable a POSITA

to practice the full scope of the alleged invention claimed without undue experimentation. The

446 Patent further may not enable a POSITA to practice the scope of the alleged invention set forth

in Plaintiff’s Infringement Contentions. The 446 Patent also may fail to provide sufficient

guidance on aspects Plaintiff now asserts to be part of the alleged patented invention.

        In its Infringement Contentions, Plaintiff appears to construe the Asserted Patent claims

such that they may lack a corresponding disclosure in the patent specification and are different

from what is disclosed in the 446 Patent. Accordingly, there may be a zone of uncertainty

concerning the breadth and meaning of the claim terms such that a POSITA is unable to discern

the scope of the Asserted Claims with reasonable certainty. Accordingly, the Asserted Claims

may be rendered indefinite and lack adequate support within the meaning of 35 U.S.C. § 112 (pre-

AIA).

        Specifically, based on the claim terms identified below, at least the following Asserted

Claims of the 446 Patent may be invalid under 35 U.S.C. § 112 (pre-AIA) as lacking a written




                                                 58
       Case 6:20-cv-00541-ADA Document 44-6 Filed 02/05/21 Page 60 of 74

                               CONFIDENTIAL
            SUBJECT TO ORDER GOVERNING PROCEEDINGS (DKT. NO. 22)

description and/or enabling disclosure commensurate with the alleged scope of the claims, and as

being indefinite:

                   “A method of regulating rogue behavior in an optical network component
                    comprising an optical transmitter” (claim 1)

                   “removing the suspect rogue flag from the register if it is determined that the
                    output threshold was not exceeded in a monitoring window occurring after the
                    suspect rogue flag has been set” (claim 1)

                   “Apparatus for regulating rogue behavior in an optical transmission device”
                    (claim 15)

                   “an output indicator monitor, a register for storing a suspect rogue flag if the
                    output indicator monitor detects that an output indicator threshold has been
                    exceeded during a monitoring window” (claim 15)

                   “a reader for reading the register to determine whether a suspect rogue flag has
                    been set” (claim 15)

                   “a determiner for determining whether to disable the optical transmitter if a
                    suspect rogue flag has been set” (claim 15)

                   “a timer for timing the duration between a temporary disable command and an
                    enable command” (claim 15)

       To the extent Defendants provide claim charts for prior art references that disclose the

limitations above, Defendants’ contentions are based on the apparent meaning of these limitations

provided by Plaintiff in its Infringement Contentions. By providing claim charts for prior art

references that disclose the limitations above, Defendants do not waive and specifically preserve

their contention that these limitations and the claims in which these limitations appear may lack a

written description and/or enabling disclosure with the alleged scope of the claims and may be

indefinite, and therefore invalid.

                  11.    The 727 Patent




                                                  59
        Case 6:20-cv-00541-ADA Document 44-6 Filed 02/05/21 Page 61 of 74

                               CONFIDENTIAL
            SUBJECT TO ORDER GOVERNING PROCEEDINGS (DKT. NO. 22)

        Defendants contend that the Asserted Claims of the 727 Patent may be invalid under 35

U.S.C. § 112 (all pre-AIA) as lacking a written description and/or enabling disclosure

commensurate with the alleged scope of the claims, and as being unduly vague and indefinite. The

727 Patent, read in light of its specification and prosecution history, may fail to inform, with

reasonable certainty, those skilled in the art about the scope of the alleged invention. See Nautilus,

Inc. v. Biosig Instruments, Inc., 134 S. Ct. 2120 (2014). The 727 Patent may not enable a POSITA

to practice the full scope of the alleged invention claimed without undue experimentation. The

727 Patent further may not enable a POSITA to practice the scope of the alleged invention set forth

in Plaintiff’s Infringement Contentions. The 727 Patent also may fail to provide sufficient

guidance on aspects Plaintiff now asserts to be part of the alleged patented invention.

        In its Infringement Contentions, Plaintiff appears to construe the Asserted Patent claims

such that they may lack a corresponding disclosure in the patent specification and are different

from what is disclosed in the 727 Patent. Accordingly, there may be a zone of uncertainty

concerning the breadth and meaning of the claim terms such that a POSITA is unable to discern

the scope of the Asserted Claims with reasonable certainty. Accordingly, the Asserted Claims

may be rendered indefinite and lack adequate support within the meaning of 35 U.S.C. § 112 (pre-

AIA).

        Specifically, based on the claim terms identified below, at least the following Asserted

Claims of the 727 Patent may be invalid under 35 U.S.C. § 112 (pre-AIA) as lacking a written

description and/or enabling disclosure commensurate with the alleged scope of the claims, and as

being indefinite:

                   “calculating said Performance Monitoring function by implementing a
                    correlation of the information regarding said corrected and uncorrected blocks”
                    (claims 1, 6, 7)



                                                 60
       Case 6:20-cv-00541-ADA Document 44-6 Filed 02/05/21 Page 62 of 74

                               CONFIDENTIAL
            SUBJECT TO ORDER GOVERNING PROCEEDINGS (DKT. NO. 22)

                   “wherein said correlation of the information regarding said corrected and
                    uncorrected blocks includes calculating information comprising: a defected base
                    reference time period (SCS) or a time period where at least an uncorrected block
                    (UB) has been detected; and a number of corrected errors (BCE) in a non-SCS
                    base reference time period” (claims 1, 6, 7)

                   “means for implementing a Performance Monitoring function based on data
                    retrieved through a Forward Error Correction function” (claims 4, 5)

                   “means for receiving blocks of data” (claims 4, 5)

                   “means for obtaining data through the Forward Error Correction function carried
                    out on the blocks of received data” (claims 4, 5)

                   “means for classifying said blocks either as corrected or uncorrected through the
                    Forward Error Correction function” (claims 4, 5)

                   “means for calculating the Performance Monitoring function by implementing a
                    correlation of the information regarding said corrected and uncorrected blocks”
                    (claims 4, 5)

                  “implementing a Performance Monitoring function based on data retrieved
                   through a Forward Error Correction function” (claims 6 and 7)

       To the extent Defendants provide claim charts for prior art references that disclose the

limitations above, Defendants’ contentions are based on the apparent meaning of these limitations

provided by Plaintiff in its Infringement Contentions. By providing claim charts for prior art

references that disclose the limitations above, Defendants do not waive and specifically preserve

their contention that these limitations and the claims in which these limitations appear may lack a

written description and/or enabling disclosure with the alleged scope of the claims and may be

indefinite, and therefore invalid.

                  12.    The 480 Patent

       Defendants contend that the Asserted Claims of the 480 Patent may be invalid under 35

U.S.C. § 112 (all pre-AIA) as lacking a written description and/or enabling disclosure



                                                  61
        Case 6:20-cv-00541-ADA Document 44-6 Filed 02/05/21 Page 63 of 74

                               CONFIDENTIAL
            SUBJECT TO ORDER GOVERNING PROCEEDINGS (DKT. NO. 22)

commensurate with the alleged scope of the claims, and as being unduly vague and indefinite. The

480 Patent, read in light of its specification and prosecution history, may fail to inform, with

reasonable certainty, those skilled in the art about the scope of the alleged invention. See Nautilus,

Inc. v. Biosig Instruments, Inc., 134 S. Ct. 2120 (2014). The 480 Patent may not enable a POSITA

to practice the full scope of the alleged invention claimed without undue experimentation. The

480 Patent further may not enable a POSITA to practice the scope of the alleged invention set forth

in Plaintiff’s Infringement Contentions. The 480 Patent also may fail to provide sufficient

guidance on aspects Plaintiff now asserts to be part of the alleged patented invention.

        In its Infringement Contentions, Plaintiff appears to construe the Asserted Patent claims

such that they may lack a corresponding disclosure in the patent specification and are different

from what is disclosed in the 480 Patent. Accordingly, there may be a zone of uncertainty

concerning the breadth and meaning of the claim terms such that a POSITA is unable to discern

the scope of the Asserted Claims with reasonable certainty. Accordingly, the Asserted Claims

may be rendered indefinite and lack adequate support within the meaning of 35 U.S.C. § 112 (pre-

AIA).

        Specifically, based on the claim terms identified below, at least the following Asserted

Claims of the 480 Patent may be invalid under 35 U.S.C. § 112 (pre-AIA) as lacking a written

description and/or enabling disclosure commensurate with the alleged scope of the claims, and as

being indefinite:

                   “detecting with a hybrid automatic repeat request function a collision between an
                    uplink packet re-transmission and a new uplink packet transmission within a
                    hybrid automatic repeat request process” (claim 1)

                   “in response, the hybrid automatic repeat request function dynamically allocating
                    resources for transmitting the new uplink packet transmission in a different
                    hybrid automatic repeat request process that does not collide with the uplink
                    packet re-transmission . . . wherein the resources are persistently allocated for

                                                  62
Case 6:20-cv-00541-ADA Document 44-6 Filed 02/05/21 Page 64 of 74

                      CONFIDENTIAL
   SUBJECT TO ORDER GOVERNING PROCEEDINGS (DKT. NO. 22)

        transmitting the new uplink packet transmission in the different hybrid automatic
        repeat request process” (claims 1 and 2)

       “detecting with a hybrid automatic repeat request function a collision between an
        uplink packet re-transmission and a new uplink packet transmission within a
        hybrid automatic repeat request process” (claim 5)

       “in response, the hybrid automatic repeat request function dynamically allocating
        resources for transmitting the new uplink packet transmission in a different
        hybrid automatic repeat request process that does not collide with the uplink
        packet re-transmission . . . where resources are persistently allocated for
        transmitting the new uplink packet transmission in the different hybrid automatic
        repeat request process” (claims 5 and 6)

       “a hybrid automatic repeat request functional unit configured to detect with a
        hybrid automatic repeat request function, a collision between an uplink packet
        re-transmission and a new uplink packet transmission within a hybrid automatic
        repeat request process” (claim 7)

       “in response, the hybrid automatic repeat request functional unit being
        configured to dynamically allocate resources for transmitting the new uplink
        packet transmission in a different hybrid automatic repeat request process that
        does not collide with the uplink packet re-transmission . . . wherein resources are
        persistently allocated for transmitting the new uplink packet transmission in the
        different hybrid automatic repeat request process” (claims 7 and 9)

       “responsive to receiving a dynamic allocation of a different hybrid automatic
        repeat request process, transmitting a new packet using the dynamically allocated
        different hybrid automatic repeat request process. . . persistently allocating a
        resource for transmitting the new packet transmission in the different hybrid
        automatic repeat request process” (claims 11 and 12)

       “the dynamic allocation of the different hybrid automatic repeat request process
        is received from a network element” (claims 13 and 16)

       “responsive to receiving a dynamic allocation of a different hybrid automatic
        repeat request process, transmitting a new packet using the dynamically allocated
        different hybrid automatic repeat request process. . . where a resource is
        persistently allocated for transmitting the new packet transmission in the different
        hybrid automatic repeat request process” (claims 14 and 15)

       “responsive to receiving a dynamic allocation of a different hybrid automatic
        repeat request process, the hybrid automatic repeat request functional unit


                                       63
       Case 6:20-cv-00541-ADA Document 44-6 Filed 02/05/21 Page 65 of 74

                               CONFIDENTIAL
            SUBJECT TO ORDER GOVERNING PROCEEDINGS (DKT. NO. 22)

                   configured to transmit a new packet using the dynamically allocated different
                   hybrid automatic repeat request process. . . wherein the dynamic allocation
                   comprises a resource is persistently allocated for transmitting the new packet
                   transmission in the different hybrid automatic repeat request process” (claims 17
                   and 18)

                  “a receiver configured to receive the dynamic allocation of the different hybrid
                   automatic repeat request process from a network element” (claim 19)

       To the extent Defendants provide claim charts for prior art references that disclose the

limitations above, Defendants’ contentions are based on the apparent meaning of these limitations

provided by Plaintiff in its Infringement Contentions. By providing claim charts for prior art

references that disclose the limitations above, Defendants do not waive and specifically preserve

their contention that these limitations and the claims in which these limitations appear may lack a

written description and/or enabling disclosure with the alleged scope of the claims and may be

indefinite, and therefore invalid.

       C.         Contentions Under 35 U.S.C. § 101

       Defendants also contend that the Asserted Claims of the Asserted Patents are invalid under

35 U.S.C § 101 because they are not directed to patent-eligible subject matter. Whether an

invention is eligible for patent protection under 35 U.S.C. § 101 is a “threshold test.” See Bilski v.

Kappos, 130 S. Ct. 3218, 3225 (2010). Under this “threshold test,” the court “must first determine

whether the claims at issue are directed to a patent-ineligible concept,” such as an abstract idea.

Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 134 S. Ct. 2347, 2355 (2014). If so, the court must then

“consider the elements of each claim both individually and “as an ordered combination” to

determine whether the additional elements “transform the nature of the claim” into a patent-eligible

application.” See id. (quoting Mayo Collaborative Servs. v. Prometheus Labs., Inc., 132 S. Ct

1289, 1297 (2012)).




                                                 64
       Case 6:20-cv-00541-ADA Document 44-6 Filed 02/05/21 Page 66 of 74

                                CONFIDENTIAL
             SUBJECT TO ORDER GOVERNING PROCEEDINGS (DKT. NO. 22)

       In Alice, the Supreme Court set forth a two-part test to analyze patent eligibility: (1)

determine whether the claims are directed to an abstract idea or other patent-ineligible concept;

and (2) if so, determine whether the claim amounts to “significantly more” than the abstract idea.

If the claim does not recite “significantly more” than the abstract idea, it is invalid. Id. at 2355.

       The first step of the Alice test requires the Court to ask whether the claim is “directed to a

patent-ineligible concept,” such as an abstract idea. Id. An idea is abstract if it has “no particular

concrete or tangible form.” Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 715 (Fed. Cir. 2014).

A telling and common feature of an abstract idea is that its elements are the equivalent of human

work that can be performed without a computer. A method that “can be performed in the human

mind, or by a human using a pen and paper” “is merely an abstract idea and is not patent-eligible

under § 101.” CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372-73 (Fed. Cir.

2011); see also Gottschalk v. Benson, 409 U.S. 63, 67 (1972) (method that “can be done mentally”

was an abstract idea). Furthermore, the fact that a computer can expedite a mental process does

not turn an abstract idea into something patent-eligible. See Bancorp, 687 F.3d at 1279 (“Using a

computer to accelerate an ineligible mental process does not make that process patent-eligible.”).

       If the answer to the first question is yes, then the second step of the Alice framework

requires the Court to determine whether there are “additional elements [that] ‘transform the nature

of the claim’ into a patent-eligible application.” Alice, 134 S. Ct. at 2355 (quoting Mayo

Collaborative Servs., 132 S. Ct. at 1296-97). The second step entails a search for an “‘inventive

concept’” “that is sufficient to ensure that the patent in practice amounts to significantly more than

a patent upon the ineligible concept itself.”        Id. (quotation omitted).     “Simply appending

conventional steps, specified at a high level of generality, [is] not enough to supply an inventive

concept” needed to make this transformation. Id. at 2357 (quotation omitted). Further, “[t]he



                                                  65
           Case 6:20-cv-00541-ADA Document 44-6 Filed 02/05/21 Page 67 of 74

                                  CONFIDENTIAL
               SUBJECT TO ORDER GOVERNING PROCEEDINGS (DKT. NO. 22)

introduction of a computer into the claims does not alter the analysis.” Id. Neither “stating an

abstract idea while adding the words ‘apply it,’” nor “limiting the use of an abstract idea to a

particular technological environment,” “is [] enough for patent eligibility.” Id. at 2358 (quotation

omitted). Further, the Federal Circuit has held that the “machine-or-transformation test” “can

provide a ‘useful clue’ in the second step of the Alice framework.” Ultramercial, 772 F.3d at 716.

           Where the additional elements are “‘well-understood, routine, conventional activit[ies]’

previously known to the industry,” the claim is not patent-eligible. Alice, 134 S. Ct. at 2359

(quoting Mayo Collaborative Servs., 132 S. Ct. at 1294). Moreover, “[s]oftware may be patent

eligible, but when a claim is not directed towards a process, the subject matter must exist in

tangible form.” Allvoice Developments US, LLC v. Microsoft Corp., No. 2014-1258 (Fed. Cir.

May 22, 2015). “Except for process claims, the eligible subject matter must exist in some physical

or tangible form.” See id. (citations omitted). Where the claim elements are all software elements

that do not expressly require hardware elements, the claim lacks subject matter eligibility. Id.

            In determining patent eligibility under § 101, courts must focus on the claims.

 Disclosures in the specification will not save an otherwise abstract claim. Dealertrack, Inc. v.

 Huber, 674 F.3d 1315, 1334 (Fed. Cir. 2012).

            One or more of the Asserted Claims is invalid under 35 U.S.C. § 101 as directed to patent

 ineligible subject matter because it is directed to an abstract idea and does not contain an

 inventive concept that amounts to substantially more than a claim directed to the abstract idea

 itself.

                  1.     627 Patent

           Claims 1, 29, and 30 of the 627 Patent are directed to fundamental concepts of network

traffic protection. These claims do not contain an inventive concept at least because the claims



                                                   66
       Case 6:20-cv-00541-ADA Document 44-6 Filed 02/05/21 Page 68 of 74

                                CONFIDENTIAL
             SUBJECT TO ORDER GOVERNING PROCEEDINGS (DKT. NO. 22)

recite nothing more than a conventional use case of well-known traffic network protection

technologies and implementations, in which the network devices implementing traffic network

protection technologies make use of it operate according to their known and conventional

functions.

              2.      713 Patent

       Claims 1 and 5 of the 713 Patent are directed to a switch fabric access system. This subject

matter amounts to no more than the application of fundamental concepts of the known switching

and routing technology. For example, avoiding unavailable links while routing data packets is a

conventional use case of the known switching and routing technology.

              3.      755 Patent

       Similar to the above-referenced claims of the 627 Patent, claims 1, 10, 13, 18, 20, 23, and

25 of the 755 Patent are directed to fundamental concepts of network traffic protection. These

claims do not contain an inventive concept at least because the claims recite nothing more than a

conventional use case of well-known traffic network protection technologies and implementations,

in which the network devices implementing traffic network protection technologies make use of it

operate according to their known and conventional functions.

              4.      546 Patent

       Claim 1 of the 546 Patent is directed to fundamental concepts of network device detection.

This claim does not contain an inventive concept at least because the claim recites nothing more

than a conventional use case of well-known device detection technologies and implementations,

in which the network devices implementing device detection technologies make use of it operate

according to their known and conventional functions.

              5.      512 Patent



                                               67
       Case 6:20-cv-00541-ADA Document 44-6 Filed 02/05/21 Page 69 of 74

                               CONFIDENTIAL
            SUBJECT TO ORDER GOVERNING PROCEEDINGS (DKT. NO. 22)

       Claims 1, 11, 22, 23, 24, and 27 of the 512 Patent are directed to a method and apparatus

for managing radio resources in a radio system. This subject matter amounts to no more than the

application of fundamental concepts of the known radio resource management technology, in

which the network devices implementing communication technologies make use of it operate

according to their known and conventional functions.         For example, a transport resource

management unit and a radio resource management unit are well-known devices/functionalities in

a radio network.

               6.     973 Patent

       Claims 1 and 9 of the 973 Patent are directed to a lossless processing system/method. This

subject matter amounts to no more than the application of fundamental concepts of the known flow

control technology. For example, adjusting a rate of packets or discarding packets when a queue

is full is a conventional use case of the known flow control technology.

               7.     224 Patent

       Claim 1 of the 224 Patent is directed to fundamental communication concepts. This claim

does not contain an inventive concept at least because the claims recite nothing more than a

conventional use case of well-known communication concepts, methodologies, and

implementations, in which the network devices implementing communication technologies make

use of it operate according to their known and conventional functions.

               8.     112 Patent

       Claims 1 and 11 of the 112 Patent are directed to a method for switch protection. This

subject matter amounts to no more than the application of fundamental concepts of the known

switching technology. For example, making a switch to a new transmission port or issuing an




                                               68
        Case 6:20-cv-00541-ADA Document 44-6 Filed 02/05/21 Page 70 of 74

                                CONFIDENTIAL
             SUBJECT TO ORDER GOVERNING PROCEEDINGS (DKT. NO. 22)

alarm in response to a degradation of bit error rate is a conventional use case of the known switch

protection technology.

                9.       199 Patent

        Claims 1, 9, and 15 of the 199 Patent are directed to fundamental quality control concepts.

These claims do not contain an inventive concept at least because the claims recite nothing more

than a conventional use case of well-known quality control concepts, methodologies, and

implementations, in which the network devices implementing quality control technologies make

use of it operate according to their known and conventional functions.

                10.      446 Patent

        Claims 1 and 15 of the 446 Patent are directed to regulation of rogue behaviors of an optical

network device. These claims recite little more than programmable processors, with generic

components such as a “register,” a “reader,” a “determiner,” and a “timer” that merely provide a

generic environment in which to carry out an abstract idea, such as determining whether to perform

a certain action (e.g., disable a transmitter) by checking whether an error has been recorded (e.g.,

a flag in a register).

                11.      727 Patent

        Claims 1, 4, 5, 6, and 7 of the 727 Patent are directed to fundamental quality control

concepts. These claims do not contain an inventive concept at least because the claims recite

nothing more than a conventional use case of well-known quality control concepts, methodologies,

and implementations, in which the network devices implementing quality control technologies

make use of it operate according to their known and conventional functions.

                12.      480 Patent




                                                 69
       Case 6:20-cv-00541-ADA Document 44-6 Filed 02/05/21 Page 71 of 74

                               CONFIDENTIAL
            SUBJECT TO ORDER GOVERNING PROCEEDINGS (DKT. NO. 22)

       Claims 1, 5, 7, 11, 14, and 17 of the 480 Patent are directed to automatic repeat request

functionality (HARQ) and resource scheduling/allocation in wireless communication systems.

This subject matter amounts to no more than the application of fundamental concepts of the known

dynamic and semi-persistent/persistent scheduling of resources and HARQ technology.

        Defendant’s investigation is ongoing, but at least in view of the foregoing, Defendant

 contends that the above-referenced claims are invalid for claiming patent-ineligible subject

 matter under 35 U.S.C. § 101.

IV.    TABLE OF EXHIBITS


                                        Table of Exhibits

        Exhibit          Description

           A             List of charted prior art references and invalidity charts for the 627
                         Patent
           B             List of charted prior art references and invalidity charts for the 713
                         Patent

           C             List of charted prior art references and invalidity charts for the 755
                         Patent

           D             List of charted prior art references and invalidity charts for the 546
                         Patent

           E             List of charted prior art references and invalidity charts for the 512
                         Patent

            F            List of charted prior art references and invalidity charts for the 973
                         Patent

           G             List of charted prior art references and invalidity charts for the 224
                         Patent

           H             List of charted prior art references and invalidity charts for the 112
                         Patent

            I            List of charted prior art references and invalidity charts for the 199
                         Patent

            J            List of charted prior art references and invalidity charts for the 446
                         Patent


                                               70
Case 6:20-cv-00541-ADA Document 44-6 Filed 02/05/21 Page 72 of 74

                      CONFIDENTIAL
   SUBJECT TO ORDER GOVERNING PROCEEDINGS (DKT. NO. 22)

   K          List of charted prior art references and invalidity charts for the 727
              Patent

   L          List of charted prior art references and invalidity charts for the 480
              Patent




                                    71
      Case 6:20-cv-00541-ADA Document 44-6 Filed 02/05/21 Page 73 of 74

                             CONFIDENTIAL
          SUBJECT TO ORDER GOVERNING PROCEEDINGS (DKT. NO. 22)

Dated: December 7, 2020             Respectfully submitted,

                                    /s/ Jason W. Cook

                                    Jason W. Cook
                                    Texas Bar No. 24028537
                                    Shaun W. Hassett
                                    Texas Bar No. 24074372
                                    McGuireWoods LLP
                                    2000 McKinney Avenue, Suite 1400
                                    Dallas, TX 75201
                                    Telephone: (214) 932-6400
                                    jcook@mcguirewoods.com
                                    shassett@mcguirewoods.com

                                    Tyler T. VanHoutan
                                    Texas Bar No. 24033290
                                    McGuireWoods LLP
                                    600 Travis St., Suite 7500
                                    Houston, TX 77002
                                    Telephone: (713) 571-9191
                                    tvanhoutan@mcguirewoods.com

                                    J. Mark Mann
                                    Texas Bar No. 12926150
                                    G. Blake Thompson
                                    Texas Bar No. 24042033
                                    MANN | TINDEL | THOMPSON
                                    300 West Main Street
                                    Henderson, Texas 75652
                                    Telephone: (903) 657-8540
                                    mark@themannfirm.com
                                    blake@themannfirm.com

                                    Counsel for Defendants Huawei Technologies
                                    Co., Ltd., Huawei Technologies USA, Inc.,
                                    Huawei Device Co. Ltd. (f/k/a Huawei Device
                                    (Dongguan) Co.), Huawei Device (Shenzhen) Co.,
                                    Ltd. (f/k/a Huawei Device Co. Ltd.) and Huawei
                                    Device USA




                                     72
      Case 6:20-cv-00541-ADA Document 44-6 Filed 02/05/21 Page 74 of 74

                              CONFIDENTIAL
           SUBJECT TO ORDER GOVERNING PROCEEDINGS (DKT. NO. 22)

                              CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the above and foregoing document was

served on all counsel of record who are deemed to have consented to electronic service via

electronic mail on December 7, 2020.



                                                  /s/ Jason W. Cook
                                                  Jason W. Cook
